     Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 1 of 32
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  ooq #: _ _-ti--,,-~r--
UNITED STATES DISTRICT COURT                      DATE FILED:
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x                       ,.
                                                    li'J-cv-9662   (JSR)
In re: PETROBRAS SECURITIES
LITIGATION                                          ORDER

-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     In a letter dated August 27, 2019, Petrobras investor

Spencer Bueno wrote to the Court asking it to r~view the Claims

Administrator's decision to reject his claim for compensation in

the class action settlement. ECF No. 955. After full review, the

Court declined to overturn the Claims Administrator's

determination. The Claims Administrator found, pnd the Court

agreed, that under the calculation method set forth in the

Court's plan of allocation for the Petrobras se~tlement, Mr.

Bueno did not lose money on his investment in P'etrobras common

American Depositary Shares (ADSs) and in fact recognized an

overall market gain of $16,110.60. Id.

     By way of a response, Mr. Bueno seeks to d'ocket four

brokerage statements, as well as a self-prepared summary chart

and a list of his claims, purporting to show that he lost money

on his Petrobras investment. The Court grants his request, _and

the clerk is directed to docket, as attachmenti to this order,

the documents that Mr. Bueno submitted.

     SO ORDERED.


                                     1
         Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 2 of 32



Dated:       New York, NY

             September   -L3   2019




                                        2
Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 3 of 32

                                                                                                                                                               ~
     lvEAR           cosr BASIS PROCEEDS                             GAIN, (-Loss)!
     1··-20. .10      $1,723,381.14: $1,i32.204.65
                       --··•·• ... •·····-·--·-t"····
                                                                              $a,a23. _s;1·
                                                      -------·-- ·-·r-·-··-····-•·· -··  ~.........
                                                                                                   I                                                    ---1


                2011 $3,058,427.011 $3,022,029.03 I                        -$36,397.98:
                ~ ~   .,, ,.   ~-~ ~-,,--~-_,,,_ ____ .   ·-- ,.~~--1·-·   ·-- ···- ~--~-· ~   -·--r · -~~·--~-~- --- ----- ~-   0 ·-..--

                2014              $77,231.211                              $63,496.861                     -$13,734.351

         =~2-=t=~=~s,~~~~s9,1132E
                  ......       ______ _....................!,                  . • . • ---··-'                .. _ .. _______


                                                                                                              $3,as7671_~ .

     =-=1---=:._ ;:::OBRAS A~G;!,~itES. . ,. .                 ,c                                                                           ~~----•·•~"··"'


     r~~--}+-. -· ._.J~¾~~=~:OBRAS ~~:.~~:r---
     r-····-··---· ..................      ··lroTAL PETROBRAS PURCHASED SHA
     .                           - - - - ---4 - - - - - - - - - · - - · - - - - - · · - ·
     'L .....    ..
                                             IVALUE           $4,961,139.191
                               ----·-····-·····....1.-........___ ,____ · - - - - -
                                                                                                  !                 -----~----···---- .
                                                                                                                                                           t
V          Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 4 of 32




    Claim Number Security Code Transactions        Trade Date         Quantity Price    Net Amount
         1649103   ADS                     p   12/15/2010 00:00:00         100 $33.82     $3,381.90
         1649103   ADS                     p   12/14/2010 00:00:00       2500 $34.07     $85,175.00
         1649103   ADS                     p   12/15/2010 00:00:00       2500 $33.57     $83,925.00
                           I
         1649103   ADS                     p   12/15/2010 00:00:00       4800 $33.82    $162,336.00
         1649103   ADS     '               p   12/15/2010 00:00:00         100 $33.82     $3,381.89
                           '               p
         1649103   ADS                         12/15/2010 00:00:00       1000 $33.76     $33,760.00
         1649103   ADS                     p   12/15/2010 00:00:00       5000 $33.35    $166,750.00
         1649103   ADS                     p   12/21/2010 00:00:00       5000 $34.22    $171,100.00
         1649103   ADS                     p   12/23/2010 00:00:00       5000 $34.27    $171,350.00
                           '
         1649103   ADS     '               p   12/23/2010 00:00:00       1500 $34.22     $51,330.00
         1649103   ADS     '               p   12/23/2010 00:00:00       5000 $34.29    $171,450.00
         1649103   ADS                     p   12/27/2010 00:00:00       5000 $34.30    $171,500.00
         1649103   ADS                     p   12/28/2010 00:00:00       5000 $35.30    $176,500.00
         1649103   ADS     '               p   12/29/2010 00:00:00       5000 $36.13    $180,650.00
         1649103   ADS                     p   12/29/2010 00:00:00       2500 $36.27     $90,675.00
         1649103   ADS                     p   1/19/2011 00:00:00          225 $37.74     $8,491.50
         1649103   ADS         '           p   1/19/2011 00:00:00        1500 $37.74     $56,610.00
         1649103   ADS                     p   1/19/2011 00:00:00        1900 $37.74     $71,706.00
         1649103   ADS                     p   1/19/2011 00:00:00          300 $37.72    $11,316.00
         1649103   ADS         '           p   2/18/2011 00:00:00        1396 $37.78     $52,740.88
                               '
         1649103   ADS         '
                                           p   2/18/2011 00:00:00          100 $37.78     $3,777.88
         1649103   ADS         I           p   2/18/2011 00:00:00          100 $37.78     $3,777.80
         1649103   ADS         '           p   2/18/2011 00:00:00          100 $37.78     $3,777.80
         1649103   ADS                     p   2/18/2011 00:00:00          100 $37.78     $3,777.72
         1649103   ADS         I           p   2/18/2011 00:00:00          100 $37.78     $3,777.80
         1649103   ADS         I           p   2/18/2011 00:00:00           54 $37.77     $2,039.58
         1649103 ADS                       p   2/18/2011 00:00:00          100 $37.77     $3,777.00
         1649103 ADS           !           p   2/18/2011   00:00:00        100 $37.77     $3,777.00
         1649103 ADS                       p   2/18/2011   00:00:00        100 $37.77     $3,777.00
         1649103 ADS                       p   2/18/2011   00:00:00        100 $37.77     $3,777.00
         1649103 ADS                       p   2/18/2011   00:00:00        100 $37.77     $3,777.00
         1649103 ADS                       p   2/18/2011   00:00:00        100 $37.77     $3,777.00
         1649103 ADS                       p   2/18/2011   00:00:00        100 $37.77     $3,777.00
         1649103 ADS               '
                                           p   2/18/2011   00:00:00        142 $37.77     $5,363.34
         1649103 ADS                       p   2/18/2011   00:00:00        200 $37.77     $7,554.00
         1649103 ADS                       p   2/18/2011   00:00:00        200 $37.77     $7,554.00
         1649103 ADS                       p   2/18/2011   00:00:00        200 $37.77     $7,554.00
         1649103 ADS                       p   2/18/2011   00:00:00        200 $37.77     $7,554.00
                                   '
         1649103 ADS               '       p   2/18/2011   00:00:00
                                   '                                       200 $37.77     $7,554.00
         1649103 ADS               ''      p   2/18/2011   00:00:00        200 $37.77     $7,554.00
         1649103 ADS               :       p   2/18/2011   00:00:00        200 $37.77     $7,554.00
         1649103 ADS                       p   2/18/2011   00:00:00        358 $37.77    $13 521.66
         1649103 ADS                       p   2/18/2011   00:00:00        450 $37.77    $16,996.50
         1649103 ADS                       p   2/18/2011   00:00:00       1000 $37.89    $37,890.00
                                       '
V    Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 5 of 32




    1649103   ADS                   p   2/18/2011 00:00:00       200 $37.89   $7,577.82
    1649103   ADS                   p   2/18/2011 00:00:00       300 $37.89 $11,366.73
    1649103   ADS   I               p   2/18/2011 00:00:00       800 $37.89 $30,311.20
    1649103   ADS   I               p   2/18/2011 00:00:00       900 $37.89 $34,100.10
    1649103   ADS   '               p   2/18/2011 00:00:00       200 $37.89   $7,577.74
    1649103   ADS                   p   2/18/2011 00:00:00       100 $37.89   $3,788.85
    1649103   ADS                   p   2/22/2011 00:00:00      1900 $38.27 $72,713.00
                    '
    1649103   ADS                   p   2/22/2011 00:00:00      1600 $38.25 $61,200.00
    1649103   ADS                   p   2/22/2011 00:00:00      5000 $38.05 $190,250.00
    1649103   ADS                   p   2/24/2011 00:00:00      5000 $39.69 $198,450.00
    1649103   ADS                   p   2/24/2011 00:00:00      2000 $41.00 $82,000.00
    1649103   ADS                   p   2/24/2011 00:00:00      3000 $40.88 $122,640.00
    1649103   ADS   '               p   2/25/2011 00:00:00      1500 $39.41 $59,115.00
    1649103   ADS                   p   3/11/2011 00:00:00      5000 $39.83 $199,150.00
    1649103   ADS                   p   3/11/2011 00:00:00      3750 $39.83 $149,362.50
    1649103   ADS                   p   3/11/2011 00:00:00        700 $39.72 $27,804.00
    1649103   ADS                   p   3/11/2011 00:00:00      8050 $39.72 $319,746.00
    1649103   ADS       '           p   3/11/2011 00:00:00      8750 $39.57 $346,237.50
                        '
    1649103   ADS       l'          p   3/16/2011 00:00:00      4125 $39.84 $164,340.00
                        I
    1649103   ADS                   p   3/31/2011 00:00:00      3500 $40.65 $142,275.00
                        I           p
    1649103   ADS       I               3/16/2011 00:00:00      4000 $39.61 $158,440.00
    1649103   ADS                   p   4/14/2011 00:00:00          95 $37.20 $3,534.00
    1649103   ADS                   p   4/14/2011 00:00:00        800 $37.20 $29,760.00
    1649103   ADS                   p   4/14/2011 00:00:00        400 $37.15 $14,860.00
    1649103   ADS       '
                        I
                                    p   4/14/2011 00:00:00      1005 $37.15 $37,335.75
    1649103   ADS                   p   4/14/2011 00:00:00        200 $37.14  $7,428.00
    1649103   ADS        I          p   4/15/2011 00:00:00      2600 $37.44 $97,344.00
    1649103 ADS          '          p   4/15/2011 00:00:00      1500 $37.87 $56,805.00
    1649103 ADS
                            I       p    8/25/2014 00:00:00       700 $17.84 $12,557.30
    1649103 ADS                     p    9/11/2014 00:00:00       700 $17.63 $12,461.00
                            '
    1649103 ADS                     p    9/11/2014 00:00:00       300 $17.83   $5,349.00
    1649103 ADS             '
                                    p    9/15/2014 00:00:00      1000 $16.43 $16,439.00
    1649103 ADS                     p    10/16/2014 00:00:00     1000 $14.70 $14,700.00
    1649103 ADS                     p    11/24/2014 00:00:00       500 $10.81  $5,404.50
    1649103 ADS              I
                                    p    11/26/2014 00:00:00       500 $10.60  $5,299.50
    1649103 ADS                     p    2/12/2015 00:00:00        100 $6.53     $653.00
     1649103 ADS                    p    2/12/2015 00:00:00          80 $6.62    $529.60
     1649103 ADS                    p    2/12/2015 00:00:00      3170 $6.60 $20,922.00
     1649103 ADS                '
                                    p    2/13/2015 00:00:00     12150 $6.92 $84,065.85
     1649103 ADS                    p    2/17/2015 00:00:00      1000 $7.04    $7,040.00
                                I

     1649103 ADS                I   p    2/17/2015 00:00:00      4000 $7.04   $28,140.00
     1649103 ADS                    p    2/17/2015 00:00:00      2000 $6.96 $13,920.00
     1649103 ADS                '
                                    s     12/15/2010 00:00:00      100 $33.30  $3,330.23
     1649103 ADS                    s     12/15/2010 00:00:00      100 $33.30  $3,330.13
     1649103 ADS                    s     12/15/2010 00:00:00      100 $33.30  $3,330.16
V    Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 6 of 32




    1649103   ADS   I
                                         s   12/15/2010 00:00:00     100 $33.30    $3,330.15
    1649103   ADS   :                    s   12/15/2010 00:00:00     100 $33.30    $3,330.13
                    '
    1649103   ADS                        s   12/15/2010 00:00:00     100 $33.30    $3,330.20
    1649103   ADS   :'                   s   12/15/2010 00:00:00     300 $33.30    $9,990.33
    1649103   ADS                        s   12/15/2010 00:00:00    3400 $33.30 $113,223.40
    1649103   ADS   '                    s   12/15/2010 00:00:00     100 $33.30    $3,330.04
    1649103   ADS                        s   12/15/2010 00:00:00    6600 $33.30 $219,780.00
    1649103   ADS       '                s   12/21/2010 00:00:00    1000 $34.18 $34,180.00
                        '
    1649103   ADS                        s   12/21/2010 00:00:00     500 $34.18 $17,090.00
    1649103   ADS                        s   12/21/2010 00:00:00    1900 $34.07 $64,733.00
    1649103   ADS       '
                                         s   12/22/2010 00:00:00    6600 $33.62 $221,892.00
    1649103   ADS                        s   12/23/2010 00:00:00     100 $34.22    $3,422.23
    1649103   ADS                        s   12/23/2010 00:00:00     100  $34.22    $3,422.16
    1649103   ADS                        s   12/23/2010 00:00:00     100  $34.22    $3,422.16
    1649103   ADS       '                s   12/23/2010 00:00:00     600  $34.22 $20,532.60
    1649103   ADS           '
                                         s   12/23/2010 00:00:00     600 $34.22 $20,532.60
    1649103   ADS           '            s   12/23/2010 00:00:00     300  $34.22 $10,266.27
    1649103   ADS           ''           s   12/23/2010 00:00:00     100  $34.22    $3,422.09
    1649103   ADS           '            s   12/23/2010 00:00:00     100  $34.22    $3,422.06
    1649103   ADS                        s   12/23/2010 00:00:00     100  $34.22    $3,422.05
    1649103   ADS                        s   12/23/2010 00:00:00     300  $34.22 $10,266.12
    1649103   ADS                        s   12/23/2010 00:00:00    4100  $34.22 $140,302.00
    1649103   ADS                        s   12/27/2010 00:00:00     500  $34.70 $17,350.00
    1649103   ADS            '           s   12/27/2010 00:00:00     500  $34.70 $17,350.00
    1649103   ADS                        s   12/27/2010 00:00:00     500 $34.69 $17,350.00
    1649103   ADS                        s   12/27/2010 00:00:00     500  $34.70 $17,350.00
    1649103 ADS                  r       s   12/27/2010 00:00:00    3000  $34.80 $104,400.00
    1649103 ADS                  I'      s   1212s12010 oo·.oo:oo    200 $35.72     $7,144.00
    1649103 ADS                  I
                                 '
                                         s   12/28/2010 00:00:00     135 $35.72     $4,822.20
    1649103 ADS                  I       s   12/28/2010 00:00:00       25 $35.72      $893.00
    1649103 ADS                  '       s   12/29/2010 00:00:00     500 $36.42    $18,210.00
    1649103 ADS                          s   12/29/2010 00:00:00    1800 $36.42 $65,556.00
    1649103 ADS                          s   12/29/2010 00:00:00     100 $36.42      $3,642.00
    1649103 ADS                          s   12/29/2010 00:00:00      100 $36.42     $3,642.00
     1649103 ADS                 '       s   12/29/2010 00:00:00    1300 $36.57 $47,451.00
     1649103 ADS                         s   12/29/2010 00:00:00     500 $36.57 $18,285.00
     1649103 ADS                         s   12/29/2010 00:00:00      500 $36.57 $18,285.00
     1649103 ADS                     '   s   12/29/2010 00:00:00      400 $36.57 $14,628.00
     1649103 ADS                         s   12/29/2010 00:00:00      400 $36.57 $14,628.00
     1649103 ADS                     '   s   12/29/2010 00:00:00      400 $36.57 $14,628.00
     1649103 ADS                     :   s    12/29/2010 00:00:00     400 $36.57 $14,628.00
     1649103 ADS                         s    12/29/2010 00:00:00     400 $36.57 $14,628.00
     1649103 ADS                         s    12/29/2010 00:00:00     200 $36.57     $7,314.00
     1649103 ADS                         s    12/29/2010 00:00:00     200 $36.57     $7,314.00
     1649103 ADS                         s    12/29/2010 00:00:00     500  $36.62   $18,310.00
...,.     Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 7 of 32




        1649103   ADS   '                   s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS                       s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS   '                   s   12/29/2010 00:00:00    100 $36.62       $3,662.00
        1649103   ADS                       s   12/29/2010 00:00:00    100 $36.62       $3,662.00
        1649103   ADS                       s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS   :                   s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS   I
                        I
                                            s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS                       s   12/29/2010 00:00:00    100 $36.62       $3,662.00
        1649103   ADS                       s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS       '
                                            s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS       '               s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS       '               s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS       ''              s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS                       s   12/29/2010 00:00:00    200 $36.57       $7,314.00
        1649103   ADS       '               s   12/29/2010 00:00:00     100 $36.57      $3,657.00
        1649103   ADS       '               s   12/29/2010 00:00:00
                            I                                           500 $36.62     $18,310.00
        1649103   ADS        I              s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS        '              s   12/29/2010 00:00:00     100 $36.62      $3,662.00
        1649103   ADS        '
                                            s   1/19/2011 00:00:00    3925 $37.62     $147,658.50
        1649103   ADS                       s   2/18/2011 00:00:00    3500 $37.98     $132,930.00
        1649103   ADS           '           s   2/18/2011 00:00:00     200 $37.87       $7,574.40
        1649103   ADS                       s   2/18/2011 00:00:00      100 $37.87      $3,787.20
        1649103   ADS                       s   2/18/2011 00:00:00      100 $37.87      $3,787.20
        1649103   ADS            '          s   2/18/2011 00:00:00      700 $37.87     $26,509.70
        1649103   ADS                       s   2/18/2011 00:00:00      600 $37.87     $22,722.60
        1649103   ADS                       s   2/18/2011 00:00:00    3100 $37.87     $117,397.00
        1649103   ADS                       s   2/22/2011 00:00:00    1500 $39.00      $58,500.00
        1649103   ADS                       s   2/23/2011 00:00:00    2000 $39.80      $79,600.00
        1649103   ADS            '          s   2/24/2011 00:00:00      100 $40.20      $4,020.19
        1649103   ADS                       s   2/24/2011 00:00:00      100 $40.20      $4,020.20
        1649103   ADS               '       s   2/24/2011 00:00:00      100 $40.20      $4,020.20
        1649103   ADS                       s   2/24/2011 00:00:00      100 $40.20      $4,020.20
        1649103   ADS                       s   2/24/2011 00:00:00    1700 $40.20      $68,341.70
        1649103   ADS                       s   2/24/2011 00:00:00    1700 $40.20      $68,341.70
        1649103   ADS                       s   2/24/2011 00:00:00      600 $40.20     $24,120.60
        1649103   ADS                       s   2/24/2011 00:00:00      200 $40.20      $8,040.20
        1649103   ADS                       s   2/24/2011 00:00:00      100 $40.20      $4,020.09
        1649103   ADS                '      s   2/24/2011 00:00:00      100 $40.20       $4,020.07
                                     '
        1649103   ADS                       s   2/24/2011 00:00:00      100 $40.20      $4,020.07
        1649103   ADS
                                        I
                                            s   2/24/2011 00:00:00      100 $40.20       $4,020.05
        1649103   ADS                   I   s   2/24/2011 00:00:00     1300 $39.72     $51,636.00
        1649103   ADS                       s   2/24/2011 00:00:00      482 $39.72     $19,145.04
        1649103   ADS                       s   2/24/2011 00:00:00       170 $39.72      $6,752.40
                                        '
        1649103   ADS                       s    2/24/2011 00:00:00       25 $39.72        $993.00
        1649103   ADS                       s    2/24/2011 00:00:00       23 $39.72        $913.56
                        Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 8 of 32
                                                                                                                          L


                         1649103 ADS        !
                                                              s        2/25/2011 00:00:00
                        1649103 ADS                                                           1000 $40.07 $40,070.00
                                            '                 s        2/25/2011 00:00:00
                        1649103 ADS         '                                                 1500 $40.08 $60,120.00
                                                              s       2/25/2011 00:00:00
                        1649103 ADS         I                                                2000 $40.12 $80,240.00
                                                              s       2/25/2011 00:00:00
                        1649103 ADS                                                            285 $40.15 $11,442.75
                                            '                s        2/25/2011 00:00:00
                       1649103 ADS                                                           2215 $40.14 $88,910.10
                                            '                s        2/25/2011 00:00:00
                       1649103 ADS                                                           1000 $40.34 $40,340.00
                                            '                s       2/28/2011 00:00:00
                       1649103 ADS
                                                             s       3/11/2011 00:00:00
                                                                                             1500 $39.41 $59,115.00
                       1649103 ADS
                                                            s        3/11/2011 00:00:00
                                                                                              100 $39.81   $3,981.03
                      1649103 ADS           I
                                                            s        3/11/2011 00:00:00
                                                                                              800 $39.81 $31,848.00
                      1649103 ADS
                                                            s       3/11/2011 00:00:00
                                                                                             300 $39.81 $11,943.00
                      1649103 ADS
                                            '               s       3/11/2011 00:00:00
                                                                                            7550 $39.78 $300,339.00
                      1649103 ADS                           s                               8750 $39.61
                                    -           '                   3n 112011 00:00:00-                   $3415,581.50
                      H549103 ADS
          ~



                                            !               s       3/16/2011 00:00:00
                                                                                            8750 $39.51 $345,712.50
                                                                                            4125 $39.68 $163,680.00
                      1649103 ADS                           s
                                                I
                                                                    3/16/2011 00:00:00      1900 $39.33 $74,728.90
                      1649103 ADS       -
                                                '
                                                            s       3/16/2011 00:00.00        100 $39.33     $3,933.00
                      1649103 ADS               '           s       3/16/2011 00:00:00        400 $39.33 $15,732.24
                      1649103 ADS                           s       3/16/2011 00:00:00        100 $39.33     $3,933.08
                      1649103 ADS               I      s            3/16/2011 00:00:00       1400 $39.33 $55,062.00
                      1649103 ADS               i      s            3/16/2011 00:00:00        100 $39.33     $3,933.06
                      1649103 ADS               I s                 3/31/2011 00:00:00       3500 $40.58 $142,030.00
                                                I
                      1649103 ADS               ''     s            4/15/2011 00:00:00       1600 $37.88 $60,784.00
                      1649103 ADS                      s            4/15/2011 00:00:00        100 $37.67     $3,767.11
                                                 '
                      1649103 ADS                '     s            4/15/2011 00:00:00        100 $37.67     $3,767.11
                                                 '
                      1649103 ADS                   I  s            4/15/2011 00:00:00        100 $37.67     $3,767.10
                      1649103 ADS                ''    s            4/15/2011 00:00:00        200 $37.87     $7,574.14
                      1649103 ADS                   I  s            4/15/2011 00:00:00        108 $37.87     $4,090.00
                      1649103 ADS                 i    s            4/15/2011 00:00:00        100 $37.67      $3,767.02
                       1649103 ADS                     s            4/15/2011 00:00:00       1592 $37.67 $60,289.04
                       1649103 ADS                  I  s            4/15/2011 00:00:00         100 $37.87     $3,787.00
                       1649103 ADS                ' I  s            4/15/2011 00:00:00         100 $37.67     $3,767.00
                       1649103 ADS                 '   s            4/15/2011 00:00:00       2500 $37.87 $94,675.00
                       1649103 ADS                     s             8/26/2014 00:00:00        700 $18.30 $12,810.07
                       1649103 ADS                     s            9/22/2014 00:00:00       2000 $15.96 $31,922.00
                       1649103 ADS                     s             11/24/2014 00:00:00       500 $10.48     $5,240.50
                       1649103 ADS                     s             12/1/2014 00:00:00      1500 $9.04 $13,561.50
                       1649103 ADS                     s            2/13/2015 00:00:00       1300 $6.99       $9,087.00
                       1649103 ADS                  '  s             2/13/2015 00:00:00      4200 $6.99 $29,358.00
                       1649103 ADS                  I  s             2/17/2015 00:00:00      7000 $7.12 $49,847.00
                       1649103 ADS                     sI
                                                                    2/17/2015 00:00:00       2600 $7.11 $18,473.00
              ~
                       1649103 ADS                     s             2/17/2015 00:00:00      2400 $7.10 $17,042.40
                  ,    1649103 ADS                   I s             2/17/2015 00:00:00      2300 $7.09 $16,295.50
.,,
'
      /                1649103 ADS                     s             2/17/2015 00:00:00      2700 $7.08 $19,118.70
                       1649103 ADS                              s    2/18/2011 00:00:00        200 $37.87     $7,574.40
                       1649103 ADS                              s    12/28/2010 00:00:00       600 $35.44 $21,264.00
..      Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 9 of 32




     1649:103   ADS    s         12/28/2010 00:00:00    3400    $35.44 $120,496.00
     1649103    ADS    s         12/28/2010 00:00:00    1000    $35.44 $35,440.00
     1649103    ADS    s         12/28/2010 00:00:00    1700    $35.72 $60,724.00
     1649103    ADS    s         12/28/2010 00:00:00     440    $35.72 $15,716.80

                                                       154100
0
                                                               Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 10 of 32




          ~
                                                                Schwab One® Account of                                                 Account Number
                                                                                                                                                                                          TAX YEAR 2015
                                                                SPENCER ROLAND BUENO
                                                                                                                                                                                     YEAR-END SUMMARY


          YEAR-END SUMMARY INFORMATION IS NOT PROVIDED TO THE IRS.                                                                                                                   Date Prepared: February 19, 2016
          The information in this and all subsequent sections is not provided to the IRS by Charles Schwab. It is provided to you as additional tax reporting information you may need to complete your tax return.


          Short-Term Realized Gain or (Loss) (continued)
          This section is for covered securities and corresponds to transactions reported on your 1099B as "cost basis is reported to the IRS." Report on Form 8949, Part I, with Box A checked.



          Description OR                                      CUSIP                                        Date            Date                                                  (+)Wash Sale             (=)Realized
          Option Symbol                                       Number                       Quantity/Par Acquired           Sold       Total Proceeds     (-)Cost Basis        Loss Disallowed          Gain or (Loss)
          BRCL BK   IPTH S&P 500 VIXSH FTRS                   06742E711                            90.00       02/17/15 05/21/15$          1,684.80$        3,065.74     $              0.00    $         (1,380.94)
          ETN
          BRCL BK   IPTH S&P 500 VIXSH FTRS                   06742E711                            60.00       02/17/15 07/27/15 $         1,039.31 $       2,043.72     $              0.00    $         (1,004.41)
          ETN
          BRCL BK   IPTH S&P 500 VIXSH FTRS                   06742E711                          440.00        02/19/15 07/27/15 $        7,621.59$       20,868.09      $              0.00    $       (13,246.50}
          ETN
          BRCL BK   IPTH S&P 500 VIXSH FTRS                   06742E711                          500.00       03/12/15 07/27/15 $         8,660.83$        14,167.48     $              0.00    $        (5,506.65)
          ETN
          Security Subtotal                                                                                                       $   2,224,665.56 $    2,789,874.10     $       527,119.88 $           (38,088.66)

          FACEBOOK INC                   CLASS                30303M102                          400.oos 01/23/15 01/23/15 $             30,018.79$       30,520.55      $              0.00    $          (501.76)
          A
          Security Subtotal                                                                                                       $      30,018.79$       30,520.55      $              0.00    $          (501.76)

          PETROLEO BRASILEIRO                 FADR            71654V408                            80.00      02/12/15 02/13/15 $           559.06$           529.82     $             0.00     $             29.24
          PETROLEO BRASILEIRO                 FADR            71654V408                           100.00      02/12/15 02/13/15 $           698.82$           661.95     $             0.00     $             36.87
          PETROLEO BRASILEIRO                 FADR            71654V408                        1,200.00       02/12/15 02/13/15 $         8,385.89$         7,923.30     $             0.00     $            462.59
          PETROLEO BRASILEIRO                 FADR            71654V408                        1,970.00       02/12/15 02/13/15 $        13,766.84$       13,007.43      $             0.00     $            759.41

    ---   ___ ..._ -
          PETROLEO         - ...
                             -   -
                     ·-~ BRASILEIRO
                                 ~
                                              FADR
                                                   --
                                                              71654V408
                                                                                 -   --        2, 150.0Q. ~~1131~5_o_~~ ~) 5 -~         J~.Q2.4J3_L _____ 141 877.~      $_     __ -· .9.0.Q    _$__      . _147.30
          PETROLEO BRASILEIRO                 FADR            71654V408                           400.00 02/13/15 02/17/15 $              2,839.63$        2,767.89      $             0.00     $             71.74
          PETROLEO BRASILEIRO                 FADR            71654V408                        2,600.00 02/13/15 02/17/15 $              18,468.01 $      17,991.32      $             0.00     $            476.69
          PETROLEO BRASILEIRO                 FADR            71654V408                        7,000.00       02/13/15 02/17/15 $        49,837.13$       48,438.16      $             0.00     $          1,398.97
          PETROLEO BRASILEIRO                 FADR            71654V408                          300.00       02/17/15 02/17/15 $         2,124.92$        2,112.54      $             0.00     $             12.38
          PETROLEO BRASILEIRO                 FADR            71654V408                          700.00       02/17/15 02/17/15 $         4,955.36$        4,929.25      $             0.00     $             26.11
          PETROLEO BRASILEIRO                 FADR            71654V408                        2,000.00       02/17/15 02/17/15 $        14,158.16$       13,928.95      $             0.00     $           229.21
          PETROLEO BRASILEIRO                 FADR            71654V408                        2,000.00       02/17/15 02/17/15 $        14,166.16$       14,073.58      $             0.00     $             92.58


          Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




                                     © 2016 Charles Schwab & Co .• Inc. All rights reserved. Member SIPC. (0116-0023)                                                                   Page39 of 48
~
                                                      Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 11 of 32




        ~
                                                       Schwab One® Account of                                               Account Number
                                                                                                                                                                                       TAX YEAR 2015
                                                       SPENCER ROLAND BUENO
                                                                                                                                                                                  YEAR-END SUMMARY


        YEAR-END SUMMARY INFORMATION IS NOT PROVIDED TO THE IRS.                                                                                                                  Date Prepared: February 19, 2016
        The information in this and all subsequent sections is not provided to the IRS by Charles Schwab. It is provided to you as additional tax reporting information you may need to complete your tax return.


        Short-Term Realized Gain or (Loss) (continued)
        This section is for covered securities and corresponds to transactions reported on your 10998 as "cost basis is reported to the IRS." Report on Form 8949, Part I, with Box A checked.



        Description OR                               CUSIP                                      Date            Date                                                          (+)Wash Sale              (=)Realized
        Option Symbol                                Number                     Quantity/Par Acquired           Sold       Total Proceeds           (-)Cost Basis          Loss Disallowed           Gain or (Loss)
         PETROLEO BRASILEIRO          FADR           71654V408                      2,000.00        02/17/15 02/17/15 $          14,198.16$           14,073.58     $                0.00    $             124.58
         Security Subtotal                                                                                             $        159, 182.87 $        155,315.20     $                0.00    $           3,867.67

         POWERSHARES QQQ TRUST              SRS 1 73935A104                            100.oos 01/27/15 01/27/15$                 9,840.32$           10,325.72     $                0.00    $           (485.40)
         ETF
         POWERSHARES QQQ TRUST              SRS 1 73935A104                            100.oos 01/27/15 01/27/15$                 9,840.33$           10,327.76     $                0.00    $           (487.43)
         ETF
         POWERSHARES QQQ TRUST              SRS 1 73935A 104                           100.oos 01/27/15 01/27/15 $               10,175.80$           10,913.21     $                0.00    $           (737.41)
         ETF
         POWERS HARES QQQ TRUST             SRS 1 73935A 104                           100.oos 01/27/15 01/27/15$                10,175.80$           11,032.46     $                0.00    $           (856.66)
         ETF
         POWERSHARES QQQ TRUST              SRS 1 73935A104                            100.oos 01/27/15 01/27/15 $               10,315.92$           11,023.16     $                0.00    $           (707.24)
         ETF
         Security Subtotal                                                                                             $         50,348.17$           53,622.31     $                0.00    $         (3,274.14)

         SALESFORCE COM                              79466L302                             7.00 5 01/20/15 01/20/15 $               415.80$              508.80     $              93.00     $               0.00
         SALESFORCE COM                              79466L302                           34.Q0S 01/20/15 01/20/15$                1,974.77$            2,452.56     $             477.79     $               0.00
         SALESFORCE COM                              79466L302                           34.00S 01/20/15 01/20/15$                2,019.63$            2,217.29     $             197.66 $                   0.00
    __ _8ALESFORCE COM___                                                       ___ 3~.oo_s 01120112 01@/15_$_ _                                                                __516~3il _$ _
                                                 _]9:!6§L30? __ .
                                                                                                                            -     2JQ1.SJ:,3_$ -- -- __2,535.93__ _$ ---    -                              _Q.00_
         SALESFORCE COM                              79466L302                           41.00S 01/20/15 01/20/15 $               2,435.43$            2,779.49     $             344.06     $               0.00
         SALESFORCE COM                              79466L302                           59.00S 01/20/15 01/20/15 $               3,504.65$            4,149.68     $             645.03     $               0.00
         SALESFORCE COM                              79466L302                           66.00S 01/20/15 01/20/15 $               3,754.14$            4,313.25     $             559.11     $               0.00
         SALESFORCE COM                              79466L302                           66.oos 01120115 01120115 $               3,833.40$            4,775.82     $             942.42     $               0.00
         SALESFORCE COM                              79466L302                           66.0QS 01/20/15 01/20/15 $               3,920.45$            4,937.62     $           1,017.17     $               0.00
         SALESFORCE COM                              79466L302                           82.00S 01/20/15 01/20/15 $               4,870.86$            5,789.17     $             918.31     $               0.00
         SALESFORCE COM                              79466L302                           84.0QS 01/20/15 01/20/15 $               4,989.67$            6,334.03     $           1,344.36     $               0.00
         SALESFORCE COM                              79466L302                           93.oos 01/20/15 01/20/15$                5,524.28$            6,526.81     $           1,002.53     $               0.00


         Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.



                             © 2016 Cha~es Schwab & Co., Inc. All rights reserved Member SIPC. (0116-0023)                                                                           Page 40 of 48
                                                Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 12 of 32




  ~
                                                Schwab One® Account of                                                  Account Number
                                                                                                                                                                          TAX YEAR 2014
                                                SPENCER ROLAND BUENO
                                                                                                                                                                   FORM 1099 COMPOSITE


                                                Taxpayer ID Number:                                                                                                   Date Prepared: February 20, 2015

  Proceeds from Broker Transactions- 2014 {continued)                                                                                                                                Form 1099-B
  Department of the Treasury-Internal Revenue Service                                                                                                      Copy B for Recipient (0MB No. 1545-0715)
  SHORT-TERM TRANSACTIONS FOR WHICH BASIS IS REPORTED TO THE IRS - Report on Form 8949, Part I, with Box A checked.
                                            1b-Date
                                           acguired        1d-Proceeds
  1a-Description of property                1c-Date  6-Reported to IRS:
  /Example 100 sh. XYZ Co.)                            Gross Proceeds                              1g-Adjustments
                                             sold or     (except where          1e-Cost or                                                                               Realized        4-Federal Income
  CUSIP Number/ Slmbol               **   disposed            indicated}        other basis         1f-Code, if an:z:                                               Gain or (Lossl            tax withheld
  215s MASTERCARD INC                                          ss        05/06/14 $                     15,808.64   $        16,325.13                  -- $            (516.49) $                  0.00
  57636Q104 I MA                                                         05/06/14
  Security Subtotal                                                                    $                53,139.65   $        53,504.98 $            60.43 $            (304.90) $                   0.00
                                                                                                                                                       w
   oos NETFLIX INC                                              SS VARIOUS$                             36,026.25   $        33,522.34                  •• $           2,503.91 $               0.0
   4110L106 / NFLX                                                  04/28/14                                                                                                              CORRECTE
  35s NETFLIX INC                                              ss   04/30/14 $                          12,571.52   $        11,328.06                  -- $           1,243.46$                    0.00
  64110L106 / NFLX                                                  04/30/14
  Security Subtotal                                                          $                          48,597.77   $       44,850.40                   •• $           3,747.37$                    0.00
   700 PETROLEO BRASILEIRO ADRFSPONS                            s        08/25/14 $                     12,800.84   $        12,566.25                  -- $             234.59 $                   0.00
   71654V408 / PBR                                                       08/26/14
   2,000 PETROLEO BRASILEIRO ADRFSPON                           s       VARIOUS$                        31,912.34   $        34,286.90 $         1,882.78 $            (491.78)$                    0.00
   71654V408 I PBR                                                       09/22/14                                                                      w
   500 PETROLEO BRASILEIRO ADRFSPONS                            s        10/05/14 $                      5,231.43   $         8,295.86 $         3,064.43 $                 0.00$                   0.00
   71654V408 / PBR                                                       11/24/14                                                                      w
   1,500 PETROLEO BRASILEIRO ADRFSPON                           s       VARIOUS$                        13,552.25   $        22,082.20                  -- $         (8,529.95) $                   0.00
   71654V408 / PBR                                                       12/01/14
_ ~S~utity Sub.total _ _ - . .,, - -- - -~                        ...           _ . $. _ -~_fI3,49_6.86 _$.             ... . ]7,231.21 _$   ____ A,947.21 $   -   - (8,782'-14) $----         ---0.00
                                                                                                                                                       w
  150S POWERSHS QQQ TRUST SER 1                                ss       VARIOUS$                        14,760.49   $        15,709.04 $          948.55 $                  0.00$                   0.00
  73935A 104 I QQQ                                                       12/10/14                                                                      w
  Please see the "Notes for Your Form 1099-B" section for additional explanation of this Form 1099-B report.




  This is important tax information and is being furnished to the Internal Revenue Service. If you are required to file a return, a negligence penalty or other sanction may be imposed
  on you if this income is taxable and the IRS determines that it has not been reported.

                      © 2015 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. (0114-0018)                                                                   Page 40 of 214
                                                              Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 13 of 32

       char/es SCHWAB                                              Schwab One® Account of
                                                                   SPENCER ROLAND BUENO
                                                                                                                                          Account Number
                                                                                                                                                                                               TAX YEAR 2011
                                                                                                                                                                                          YEAR-END SUMMARY


                                                                                                                                                                                          Date Prepared: February 1 o, 2012



       Short-Term Realized Gain or (Loss) (continued)                                                                         COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                              CUSIP                                           Date of                                                                                  Wash Sale                  Realized
       Description                            Number                   Quantity/Par        Acquisition Date of Sale               Total Proceeds            Cost Basis            Loss Disallowed            Gain or (Loss)
       PATRIOT COAL CORP                      70336T104                       400.00         03/08/11         03/09/11    $               9,746.98    $     10,643.74        $              0.00    $             (896.76)
       PATRIOT COAL CORP                      70336T104                       500.00         03/08/11         03/09/11    $              12,169.27    $     12,712.19        $           542.92w    $                 0.00
       PATRIOT COAL CORP                      70336T104                       500.00         03/08/11         03/09/11    $              12,169.28    $     12,712.19        $           542.91w    $                 0.00
       PATRIOT COAL CORP                      70336T104                       500.00         03/08/11         03/09/11    $              12,183.72    $     13,008.67        $             0.00     $            (824.95)
       PATRIOT COAL CORP                      70336T104                       800.00         03/08/11         03/09/11    $              19,470.84    $     20,338.71        $           867.87w    $                 0.00
       PATRIOT COAL CORP                      70336T104                    2,200.00          03/08/11         03/09/11    $              53,566.80    $     54,739.23        $          1,172.43w   $                0.00
       PATRIOT COAL CORP                      70336T104                    1,200.00          03/09/11         03/09/11    $              29,206.25    $     29,917.82        $              0.00    $            {711.57)
       Security Subtotal                                                                                                  $             292, 171.30   $    306,847.21        $          7,942.21w   $          (6,733.70)

       PETROLEO BRASILEIRO A 71654V408                                        225.00         01/18/11         01/19/11     $              8,463.83    $      8,627.86        $           164.03w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                        300.00         01 /18/11        01/19/11     $             11,285.10    $     11,497.79        $           212.69w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                     1,500.00          01/18/11         01/19/11     $             56,425.49    $     57,518.99        $          1,093.50w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                     1,900.00          01/18/11         01/19/11     $             71,472.29    $     72,857.39        $          1,385.10w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                           4.00        02/17/11         02/18/11     $                151.47    $        153.14        $              1.67w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                           4.00        02/17/11         02/18/11     $                151.47    $        153.24        $              1.77w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                           4.00        02/17/11         02/18/11     $                151.47    $        154.13        $              2.66w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                           4.00        02/17/11         02/18/11     $                151.48    $        154.04        $              2.56w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                          17.00        02/17/11         02/18/11     $                643.75    $        653.07        $              9.32w   $                0.00
       PETROLEO BRASILEIRO A 71654V408                                         21.00         02/17/11         02/18/11     $                795.26    $        809.21        $            13.95w    $                0.00
_____ P~J:.RQL_E9 ~!:lA?!1EJRO A_21_654_Vj,08_                                  25.00      •. 02/J'?'/_1_1_   Qq'1!3/JJ   _$. ____ ..   -- _§)46,69   $        !,_)§8._?1_   $_         .• 11,5_?"."__$ __           Q.QO. --·
       PETROLEO BRASILEIRO A 71654V408                                         25.00         02/17/11         02/18/11     $                946.69    $        963.33        $            16.64w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                         25.00         02/17/11         02/18/11     $                946.73    $        962.77        $            16.04w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                         29.00         02/17/11         02/18/11     $              1,098.16    $      1,114.06        $            15.90w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                         29.00         02/17/11         02/18/11     $              1,098.19    $      1,114.03        $            15.84w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                          29.00        02/17/11         02/18/11     $              1,098.19    $      1,114.05        $            15.86w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                          29.00        02/17/11         02/18/11     $              1,098.19    $      1,114.06        $            15.87w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                          29.00        02/17/11         02/18/11     $              1,098.19    $      1,114.69        $            16.50w    $                0.00
       PETROLEO BRASILEIRO A 71654V408                                          29.00        02/17/11         02/18/11     $              1,098.19    $      1,114.72        $            16.53w    $                0.00


       Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




       ©
                                 CT2F3304-000049 630144
           2012 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. (0611-3609)                                                                                                     Page 8484 of 8575        SIPC
                                                       Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 14 of 32

charlesscHWAB                                               Schwab One® Account of
                                                            SPENCER ROLAND BUENO
                                                                                                                       Account Number
                                                                                                                                                                               TAX YEAR 2011
                                                                                                                                                                          YEAR-END SUMMARY


                                                                                                                                                                          Date Prepared: February 10, 2012



Short-Term Realized Gain or (Loss) (continued)

                                                                                                                                                                                                                   ------
                                                                                                               COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                      CUSIP                                            Date of                                                                         Wash Sale               Realized
Description
PETROLEO BRASILEIRO A 71654V408
                                      Number                      Quantity/Par
                                                                        29.00
                                                                                    Acquisition Date of Sale
                                                                                     02/17/11    02/18/11 $
                                                                                                                   Total Proceeds
                                                                                                                         1,098.19 $
                                                                                                                                             Cost Basis
                                                                                                                                            1,114.72 $
                                                                                                                                                                  Loss Disallowed
                                                                                                                                                                           16.53w $
                                                                                                                                                                                          Gain or (Loss)
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                              ~
                                                                                                                                                                                                                  --
                                                                                                                                                                                                                ---
PETROLEO BRASILEIRO A 71654V408                                         46.00        02/17/11    02/18/11 $              1,741.90 $         1,761.14  $                    19.24w $                0.00
PETROLEO BRASILEIRO A 71654V408                                         46.00        02/17/11    02/18/11 $              1,746.93 $         1,770.11  $                   23.18w $                 0.00
PETROLEO BRASILEIRO A 71654V408                                         46.00        02/17/11    02/18/11 $              1,746.93 $         1,771.03 $                    24.10w $                 0.00
PETROLEO BRASILEIRO A 71654V408                                         50.00        02/17/11    02/18/11 $              1,893.34 $         1,926.70 $                    33.36w $                 0.00
PETROLEO BRASILEIRO A 71654V408
PETROLEO BRASILEIRO A 71654V408
PETROLEO BRASILEIRO A 71654V408
                                                                        50.00
                                                                        50.00
                                                                        50.00
                                                                                     02/17/11
                                                                                     02/17/11
                                                                                     02/17/11
                                                                                                 02/18/11 $
                                                                                                 02/18/11 $
                                                                                                 02/18/11 $
                                                                                                                         1,893.42 $
                                                                                                                         1,893.43 $
                                                                                                                         1,893.47 $
                                                                                                                                            1,915.41
                                                                                                                                            1,915.38 $
                                                                                                                                            1,914.30 $
                                                                                                                                                      $                   21 .99w $
                                                                                                                                                                          21.95w $
                                                                                                                                                                          20.83w $
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                               --
                                                                                                                                                                                                             ;;;;;;;;_;;
                                                                                                                                                                                                             ;;;;;;;;_;;
PETROLEO BRASILEIRO A 71654V408                                         50.00        02/17/11    02/18/11 $              1,893.47 $         1,915.30 $                    21.83w $                 0.00


                                                                                                                                                                                                             ---
PETROLEO BRASILEIRO A 71654V408                                         50.00        02/17/11    02/18/11 $              1,893.48 $         1,914.29 $                    20.81w $                 0.00
                                                                                                                                                                                                             ;;;;;;;;_;;
PETROLEO BRASILEIRO A 71654V408                                         54.00        02/17/11    02/18/11 $              2,044.84 $         2,074.45 $                    29.61w $                 0.00
PETROLEO BRASILEIRO A 71654V408                                         54.00        02/17/11    02/18/11 $              2,050.74 $         2,077.96 $                    27.22w $                 0.00
PETROLEO BRASILEIRO A 71654V408
PETROLEO BRASILEIRO A 71654V408
PETROLEO BRASILEIRO A 71654V408
                                                                        54.00
                                                                        71.00
                                                                        71.00
                                                                                     02/17/11
                                                                                     02/17/11
                                                                                     02/17/11
                                                                                                 02/18/11 $
                                                                                                 02/18/11 $
                                                                                                 02/18/11 $
                                                                                                                         2,050.74 $
                                                                                                                         2,688.59 $
                                                                                                                         2,688.59 $
                                                                                                                                            2,079.04 $
                                                                                                                                            2,727.48 $
                                                                                                                                            2,727.49 $
                                                                                                                                                                          28.30w $
                                                                                                                                                                          38.89w $
                                                                                                                                                                          38.90w $
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   0.00
                                                                                                                                                                                                             ----
                                                                                                                                                                                                             --
                                                                                                                                                                                                             ===
                                                                                                                                                                                                             ;;;;;;;;_;;
                                                                                                                                                                                                             ;;;;;;;;_;;
PETROLEO BRASILEIRO A 71654V408                                         71.00        02/17/11    02/18/11 $              2,688.66 $         2,721.36 $                    32.70w $                 0.00      -     -
                                                                                                                                                                                                             ;;;;;;;;_;;
PETROLEO BRASILEIRO A 71654V408                                                      02/17/11    02/18/11 $              2,688.66 $         2,723.00 $                    34.34w $                           ~
                                                                        71.00                                                                                                                      0.00
PETROLEO BRASILEIRO A 71654V408                                         71.00        02/17/11    02/18/11 $              2,688.66 $         2,727.51  $                   38.85w $                 0.00
PETROLEO BRASILEIRO A 71654V408                                         71.00        02/17/11    02/18/11 $              2,688.66 $         2,727.52  $                   38.86w $                 0.00
PETRO_LEO BRASLLEIBO.A 716S.4.V.4Da                         -- .....    71.00 __ . _ 02/17L11 --02L18/1..L$..... - . - . 2,688.66 $-. --- -2,+29.15 - $       -      ·-   40.49~-$-- -           · 0.00
                                                                                                                                                                                                                  (j)
PETROLEO BRASILEIRO A 71654V408                                         71.00        02/17/11    02/18/11 $              2,688.66 $         2,729.16 $                    40.50w $                 0.00           0
                                                                                                                                                                                                                  0
PETROLEO BRASILEIRO A 71654V408                                         71.00        02/17/11    02/18/11 $              2,688.66 $         2,734.27 $                    45.61w $                 0.00           0
                                                                                                                                                                                                                  0
                                                                                                                                                                                                                  0
PETROLEO BRASILEIRO A 71654V408                                         71.00        02/17/11    02/18/11 $              2,688.73 $         2,719.72 $                    30.99w $                 0.00           .,,.
                                                                                                                                                                                                                  0

PETROLEO BRASILEIRO A 71654V408                                         79.00        02/17/11    02/18/11 $              2,991.69 $         3,044.18 $                    52.49w $                 0.00           "'.,,.
PETROLEO BRASILEIRO A 71654V408                                         96.00        02/17/11    02/18/11 $              3,635.28 $         3,688.71  $                   53.43W $                 0.00           "'
                                                                                                                                                                                                                  00
                                                                                                                                                                                                                  Cl;
PETROLEO BRASILEIRO A 71654V408                                         96.00        02/17/11    02/18/11 $              3,645.81 $         3,696.84 $                    51.03w $                 0.00
PETROLEO BRASILEIRO A 71654V408                                        100.00        02/17/11    02/18/11 $              3,786.75 $         3,830.59 $                    43.84w $                 0.00
PETROLEO BRASILEIRO A 71654V408                                        100.00        02/17/11    02/18/11 $              3,786.75 $         3,841.57 $                    54.82w $                 0.00


Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




©
                          CT2F3304·000049 630145
    2012 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. (0611-3609)                                                                                            Page 8485 of 8575     ~1PC
                                                               Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 15 of 32

        charlesscHWAB                                                Schwab One® Account of
                                                                     SPENCER ROLAND BUENO
                                                                                                                                    Account Number
                                                                                                                                                                                            TAX YEAR 2011
                                                                                                                                                                                       YEAR-END SUMMARY


                                                                                                                                                                                       Date Prepared: February 1 O, 2012



        Short-Term Realized Gain or (Loss) (continued)                                                                     COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                              CUSIP                                            Date of                                                                              Wash Sale               Realized
         Description                          Number                      Quantity/Par      Acquisition Date of Sale           Total Proceeds            Cost Basis            Loss Disallowed         Gain or (Loss)
        PETRO LEO BRASILEIRO A 71654V408                                         100.00     02/17/11      02/18/11     $            3,786.75 $             3,841.67 $                   54.92w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,786.75 $            3,841.67 $                    54.92w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                         100.00     02/17/11      02/18/11     $            3,786.75 $            3,842.25 $                    55.50w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,786.75 $            3,842.47 $                    55.72w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,786.75 $            3,842.54 $                    55.79w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,786.75 $            3,853.19 $                    66.44w $                  0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,786.95 $            3,850.88 $                    63.93w $                  0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,797.67 $            3,850.08 $                    52.41w $                  0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,797.67 $            3,850.08 $                   52.41w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                        100.00      02/17/11      02/18/11     $            3,797.67 $            3,850.08 $                   52.41w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11      02/18/11     $            3,797.67 $            3,850.08 $                   52.41w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11     02/18/11      $            3,797.67 $            3,850.08 $                   52.41w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                         100.00     02/17/11      02/18/11     $            3,797.67 $            3,850.08 $                   52.41w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                        100.00      02/17/11      02/18/11     $            3,797.67 $            3,850.80 $                   53.13w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                        100.00      02/17/11     02/18/11      $            3,797.67 $            3,850.88 $                   53.21w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         100.00      02/17/11     02/18/11      $            3,797.67 $            3,850.96 $                   53.29w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                         104.00     02/17/11     02/18/11      $            3,938.22 $            3,983.81    $                45.59w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                        129.00      02/17/11     02/18/11      $            4,884.91 $            4,955.63 $                   70.72w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                         142.00      02/17/11     02/18/11      $            5,392.69 $            5,467.11    $                74.42w $                   0.00
__   ___ P_!:T_BQL.g_Q_BRASILE]RQ AJ1g5_4Vfl06                     ·- -     _ ....146.00 __ 02/17/1.1 --.02/18/_11_    $       -- . 5,528.80 -$ -       --5,625.94- ~ $ - --      -- --97.14w-$ -~ -~         -- -0.00
         PETROLEO BRASILEIRO A 71654V408                                       150.00        02/17/11     02/18/11     $            5,680.27 $            5,746.19 $                   65.92w $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                        150.00        02/17/11     02/18/11     $            5,680.42 $            5,742.88 $                   62.46w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                       154.00        02/17/11     02/18/11     $            5,848.41 $            5,929.13 $                   80.72w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                       200.00        02/17/11     02/18/11     $            7,573.50 $            7,683.13 $                  109.63w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                       200.00        02/17/11     02/18/11     $            7,573.50 $            7,683.13 $                  109.63w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                       200.00        02/17/11     02/18/11     $            7,573.50 $            7,683.13 $                  109.63w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                       200.00        02/17/11     02/18/11     $            7,573.50 $            7,683.15 $                  109.65w $                   0.00
         PETROLEO BRASILEIRO A 71654V408                                       200.00        02/17/11     02/18/11     $            7,595.34 $            7,696.16 $                  100.82w $                   0.00


         Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.



                                 CT2F3304-000049 630146
         © 2012 Charles Schwab & Co .• Inc. All rights reserved. Member SIPC. (0611-3609)
                                                                                                                                                                                          Page 8486 of 8575       SIPC
                                                           Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 16 of 32

   charlesscHWAB                                                Schwab One® Account of
                                                                SPENCER ROLAND BUENO
                                                                                                                                Account Number
                                                                                                                                                                                         TAX YEAR 2011
                                                                                                                                                                                    YEAR-END SUMMARY


                                                                                                                                                                                    Date Prepared: February 1 o, 2012



    Short-Term Realized Gain or (Loss) (continued)

                                                                                                                                                                                                                           ------
                                                                                                                       COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                          CUSIP                                            Date of                                                                               Wash Sale               Realized
    Description
    PETROLEO BRASILEIRO A 71654V408
                                          Number                    Quantity/Par
                                                                      200.00
                                                                                        Acquisition Date of Sale
                                                                                         02/17/11  02/18/11        $
                                                                                                                           Total Proceeds
                                                                                                                               7,595.34 $
                                                                                                                                                       Cost Basis
                                                                                                                                                         7,700.16    $
                                                                                                                                                                            Loss Disallowed
                                                                                                                                                                                   104.82w    $
                                                                                                                                                                                                    Gain or (Loss)
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                                        ~

                                                                                                                                                                                                                          --
    PETROLEO BRASILEIRO A 71654V408
    PETROLEO BRASILEIRO A 71654V408
    PETROLEO BRASILEIRO A 71654V408
                                                                      200.00
                                                                      200.00
                                                                      200.00
                                                                                         02/17/11
                                                                                         02/17/11
                                                                                         02/17/11
                                                                                                   02/18/11
                                                                                                   02/18/11
                                                                                                   02/18/11
                                                                                                                   $
                                                                                                                   $
                                                                                                                   $
                                                                                                                               7,595.34 $
                                                                                                                               7,595.34 $
                                                                                                                               7,595.34 $
                                                                                                                                                         7,700.16
                                                                                                                                                         7,700.16
                                                                                                                                                         7,700.16
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                   1O4.82w
                                                                                                                                                                                   104.82w
                                                                                                                                                                                   1O4.82w
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                                         --
    PETROLEO BRASILEIRO A 71654V408
    PETROLEO BRASILEIRO A 71654V408
                                                                      200.00
                                                                      225.00
                                                                                         02/17/11
                                                                                         02/17/11
                                                                                                   02/18/11
                                                                                                   02/18/11
                                                                                                                   $
                                                                                                                   $
                                                                                                                               7,595.34 $
                                                                                                                               8,520.41 $
                                                                                                                                                         7,700.16
                                                                                                                                                         8,664.93
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                   1O4.82w
                                                                                                                                                                                   144.52w
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                             0.00       --
                                                                                                                                                                                                                        -----
    PETROLEO BRASILEIRO A 71654V408                                   329.00             02/17/11  02/18/11        $          12,458.40 $               12,639.07    $             18O.67w    $              0.00
    PETROLEO BRASILEIRO A 71654V408                                   358.00             02/17/11  02/18/11        $          13,595.66 $               13,783.28    $             187.62w    $              0.00
    PETROLEO BRASILEIRO A 71654V408                                   450.00             02/17/11  02/18/11        $          17,040.37 $               17,237.63    $             197.26w    $              0.00
    PETROLEO BRASILEIRO A 71654V408                                   450.00             02/17/11  02/18/11        $          17,089.52 $               17,325.36    $             235.84w    $              0.00
    PETROLEO BRASILEIRO A 71654V408
    PETROLEO BRASILEIRO A 71654V408
    PETROLEO BRASILEIRO A 71654V408
    PETROLEO BRASILEIRO A 71654V408
                                                                       25.00
                                                                       25.00
                                                                       29.00
                                                                       46.00
                                                                                         02/21/11
                                                                                         02/21/11
                                                                                         02/21/11
                                                                                         02/21/11
                                                                                                   02/22/11
                                                                                                   02/22/11
                                                                                                   02/22/11
                                                                                                   02/22/11
                                                                                                                   $
                                                                                                                   $
                                                                                                                   $
                                                                                                                   $
                                                                                                                                 974.83 $
                                                                                                                                 974.83 $
                                                                                                                               1,130.81 $
                                                                                                                               1,793.69 $
                                                                                                                                                           967.22
                                                                                                                                                           967.83
                                                                                                                                                         1,125.22
                                                                                                                                                         1,778.86
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                     0.00
                                                                                                                                                                                     0.00
                                                                                                                                                                                     0.00
                                                                                                                                                                                     0.00
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                                             7.61
                                                                                                                                                                                                             7.00
                                                                                                                                                                                                             5.59
                                                                                                                                                                                                            14.83
                                                                                                                                                                                                                        ----
                                                                                                                                                                                                                        -------
                                                                                                                                                                                                                        ~


                                                                                                                                                                                                                        --
                                                                      100.00             02/21/11  02/22/11        $           3,899.33 $                3,869.10    $               0.00     $

                                                                                                                                                                                                                        ---
                                                                                                                                                                                                                        -
    PETROLEO BRASILEIRO A 71654V408                                                                                                                                                                         30.23
    PETROLEO BRASILEIRO A 71654V408                                   100.00             02/21/11  02/22/11        $           3,899.33 $                3,880.07    $               0.00     $            19.26
                                                                                         02/21/11  02/22/11        $           3,899.33 $                3,880.08    $                                                  ~
    PETROLEO BRASILEIRO A 71654V408                                   100.00                                                                                                         0.00     $            19.25
    PETROLEO BRASILEIRO A 71654V408                                   104.00             02/21/11  02/22/11        $           4,055.30 $                4,023.86    $               0.00     $            31.44
    PETROLEO BRASILEIRO A 71654V408                                   129.00             02/21/11  02/22/11        $           5,030.13 $                5,005.30    $               0.00     $            24.83
~- - PETROLEO-BRASILEIRO-A-71654V408- -                           ~- ·192.00             O2/21/4r- 02/22/1-1       $           7,486;71 ·$     .   -   - 7-;449.73   $---       · - ~u:oo ~- -     .. " .. 36.98
    PETROLEO BRASILEIRO A 71654V408                                   200.00             02/21/11  02/22/11        $           7,798.66 $                7,760.14    $               0.00     $             38.52           ci
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            0
    PETROLEO BRASILEIRO A 71654V408                                   450.00             02/21/11  02/22/11        $          17,546.98 $              17,410.91     $               0.00     $            136.07           0
                                                                                                                                                                                                                            0
                                                                                                                                                                                                                            0
    PETROLEO BRASILEIRO A 71654V408                                     4.00             02/21/11  02/23/11        $             159.18 $                  155.75    $               0.00     $              3.43           0
                                                                                                                                                                                                                            .;,.
                                                                                                                                                                                                                            (0
    PETROLEO BRASILEIRO A 71654V408                                     8.00             02/21/11  02/23/11        $             318.36 $                  310.57    $               0.00     $              7.79           .;,.

                                                                                                                                                                                                                             .
                                                                                                                                                                                                                            .;,.
                                                                                                                                                                                                                            a,
    PETROLEO BRASILEIRO A 71654V408                                    17.00             02/21/11  02/23/11        $             676.51 $                  659.95    $               0.00     $             16.56           a,

    PETROLEO BRASILEIRO A 71654V408                                    21.00             02/21/11  02/23/11        $             835.69 $                  817.67    $               0.00     $             18.02
    PETROLEO BRASILEIRO A 71654V408                                    25.00             02/21 /11 02/23/11        $             994.87 $                  973.45    $               0.00     $             21.42
    PETROLEO BRASILEIRO A 71654V408                                    50.00             02/21/11  02/23/11        $           1,989.74 $                1,946.99    $               0.00     $            42.75


    Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




    ©
                              CT2F3304-000049 630147
        2012 Charles Schwab & Co .. Inc. All rights reserved. Member SIPC (0611-3609)                                                                                                  Page 8487 of 8575     SIPC
                                                         Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 17 of 32

     char/es SCHWAB                                           Schwab One® Account of
                                                              SPENCER ROLAND BUENO
                                                                                                                        Account Number
                                                                                                                                                                               TAX YEAR 2011
                                                                                                                                                                          YEAR-END SUMMARY


                                                                                                                                                                          Date Prepared: February 10, 2012



     Short-Term Realized Gain or (Loss) (continued)                                                             COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                         CUSIP                                          Date of                                                                       Wash Sale                Realized
     Description                         Number                  Quantity/Par        Acquisition Date of Sale       Total Proceeds              Cost Basis       Loss Disallowed          Gain or (Loss)
     PETROLEO BRASILEIRO A 71654V408                                     54.00         02/21/11    02/23/11 $          2,148.92      $           2,096.33    $              0.00    $             52.59
     PETROLEO BRASILEIRO A 71654V408                                     58.00         02/21/11    02/23/11 $          2,308.10      $           2,252.89    $              0.00    $             55.21
     PETROLEO BRASILEIRO A 71654V408                                     71.00         02/21/11    02/23/11 $          2,825.38      $           2,757.85    $              0.00    $             67.53
     PETROLEO BRASILEIRO A 71654V408                                     71.00         02/21/11    02/23/11 $          2,825.43      $           2,756.24    $              0.00    $             69.19
     PETROLEO BRASILEIRO A 71654V408                                     71.00         02/21/11    02/23/11 $          2,825.43      $           2,756.25    $              0.00    $             69.18
     PETROLEO BRASILEIRO A 71654V408                                     79.00         02/21/11    02/23/11 $          3,143.79      $           3,076.02    $              0.00    $             67.77
     PETROLEO BRASILEIRO A 71654V408                                     96.00         02/21/11    02/23/11 $          3,820.30      $           3,727.60    $              0.00    $             92.70
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,880.07    $              0.00    $             99.41
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,882.17    $              0.00    $             97.31
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,882.18    $              0.00    $             97.30
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,882.76    $              0.00    $             96.72
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,882.98    $              0.00   $              96.50
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,883.05    $              0.00   $              96.43
     PETROLEO BRASILEIRO A 71654V408                                    100.00         02/21/11    02/23/11 $          3,979.48      $           3,893.69    $             0.00    $              85.79
     PETROLEO BRASILEIRO A 71654V408                                    146.00         02/21/11    02/23/11 $          5,810.03      $           5,684.94    $             0.00    $             125.09
     PETROLEO BRASILEIRO A 71654V408                                    200.00         02/21/11    02/23/11 $          7,958.95      $           7,764.16    $             0.00    $             194.79
     PETROLEO BRASILEIRO A 71654V408                                    329.00         02/21/11    02/23/11 $         13,092.48      $          12,772.34    $             0.00    $             320.14
     PETROLEO BRASILEIRO A 71654V408                                      4.00         02/21/11    02/24/11 $            160.79      $            153.98     $             0.00    $               6.81
     PETROLEO BRASILEIRO A 71654V408                                      13.00        02/21/11    02/24/11 $            522.58      $            502.08 $                 0.00    $              20.50
• - - -PETROl:EO BRASILEIR0-.A:-7-1654V468                        -- · 25.60 --       ·02/21/11 -·02/24/11 ·$·--~----1;004.95        $- - - ·   ~962.29 · $· -- - · -- --- 0.00    •-~-           42.66
     PETROLEO BRASILEIRO A 71654V408                                   25.00           02/21/11    02/24/11 $          1,004.96      $            962.27 $                 0.00    $              42.69
     PETROLEO BRASILEIRO A 71654V408                                   25.00           02/21/11    02/24/11 $          1,004.97      $            962.29 $                 0.00    $              42.68
     PETROLEO BRASILEIRO A 71654V408                                   25.00           02/21/11    02/24/11 $          1,004.98      $            962.27 $                 0.00    $              42.71
     PETROLEO BRASILEIRO A 71654V408                                   29.00           02/21/11    02/24/11 $          1,165.76      $          1,120.00 $                 0.00    $              45.76
     PETROLEO BRASILEIRO A 71654V408                                   29.00           02/21 /11   02/24/11 $          1,165.76      $          1,120.03 $                 0.00    $              45.73
     PETROLEO BRASILEIRO A 71654V408                                   29.00           02/21/11    02/24/11 $          1,165.76      $          1,120.03 $                 0.00    $              45.73
     PETROLEO BRASILEIRO A 71654V408                                   71.00           02/21/11    02/24/11 $          2,854.09      $          2,736.02 $                 0.00    $             118.07
     PETROLEO BRASILEIRO A 71654V408                                   75.00           02/21/11    02/24/11 $          3,014.91      $          2,886.85 $                 0.00    $             128.06


     Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.



                            CT2F3304-000049 630148
     ©2012 Charles Schwab & Co, Inc. All rights reserved. Member SIPC. (0611-3609)
                                                                                                                                                                             Page 8488 of 8575     SIPC
                                                             Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 18 of 32

       charlesscHWAB                                                Schwab One® Account of
                                                                    SPENCER ROLAND BUENO
                                                                                                                                   Account Number
                                                                                                                                                                                         TAX YEAR 2011
                                                                                                                                                                                    YEAR-END SUMMARY


                                                                                                                                                                                    Date Prepared: February 10, 2012



       Short-Term Realized Gain or (Loss) (continued)                                                                     COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                             CUSIP                                            Date of                                                                           Wash Sale                   Realized
                                                                                                                                                                                                                            --
                                                                                                                                                                                                                          ;;;;;;;;;;;;;;;


       Description
       PETROLEO BRASILEIRO A  71654V408
                                             Number                    Quantity/Par
                                                                              75.00
                                                                                           Acquisition Date of Sale
                                                                                        02/21/11          02/24/11    $
                                                                                                                              Total Proceeds
                                                                                                                                3,014.96       $
                                                                                                                                                        Cost Basis
                                                                                                                                                         2,886.84    $
                                                                                                                                                                           Loss Disallowed
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                                       Gain or (Loss)
                                                                                                                                                                                                                128.12
                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                           --
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
                                                                             100.00
                                                                             100.00
                                                                             100.00
                                                                                        02/22/11
                                                                                        02/22/11
                                                                                        02/22/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                                      $
                                                                                                                      $
                                                                                                                      $
                                                                                                                                4,019.79
                                                                                                                                4,019.81
                                                                                                                                4,019.81
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                                         3,805.18
                                                                                                                                                         3,805.18
                                                                                                                                                         3,805.18
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                                                214.61
                                                                                                                                                                                                                214.63
                                                                                                                                                                                                                214.63
                                                                                                                                                                                                                          --
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
                                                                             100.00
                                                                             100.00
                                                                                        02/22/11
                                                                                        02/22/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                                      $
                                                                                                                      $
                                                                                                                                4,019.83
                                                                                                                                4,019.93
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                                         3,805.18
                                                                                                                                                         3,805.18
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                                                214.65
                                                                                                                                                                                                                214.75   --
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
                                                                             100.00
                                                                             600.00
                                                                           1,675.00
                                                                                        02/22/11
                                                                                        02/22/11
                                                                                        02/22/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                                      $
                                                                                                                      $
                                                                                                                      $
                                                                                                                                4,019.94
                                                                                                                               24,119.07
                                                                                                                               67,332.39
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                                         3,805.18
                                                                                                                                                        22,831.07
                                                                                                                                                        63,736.75
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                                                214.76
                                                                                                                                                                                                            1,288.00
                                                                                                                                                                                                            3,595.64
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;




                                                                                                                                                                                                                         ---=
        PETROLEO BRASILEIRO A 71654V408                                    1,700.00     02/22/11          02/24/11    $        68,337.35       $        64,688.04    $                0.00    $             3,649.31
        PETROLEO BRASILEIRO A 71654V408                                       23.00     02/24/11          02/24/11    $           913.44       $           943.10    $               29.66w   $                 0.00     !!!!!!!!!!!!!!
        PETROLEO BRASILEIRO A 71654V408                                       25.00     02/24/11          02/24/11    $           992.87       $         1,025.11    $               32.24w   $                   0.00
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
        PETROLEO BRASILEIRO A 71654V408
                                                                             170.00
                                                                             482.00
                                                                           1,300.00
                                                                                        02/24/11
                                                                                        02/24/11
                                                                                        02/24/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                          02/24/11
                                                                                                                      $
                                                                                                                      $
                                                                                                                      $
                                                                                                                                6,751.51
                                                                                                                               19,142.51
                                                                                                                               51,629.19
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                               $
                                                                                                                                                         6,970.76
                                                                                                                                                        19,764.16
                                                                                                                                                        53,305.82
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                     $
                                                                                                                                                                                    219.25w
                                                                                                                                                                                    621.65w
                                                                                                                                                                                 1,676.63w
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                              $
                                                                                                                                                                                                                  0.00
                                                                                                                                                                                                                  0.00
                                                                                                                                                                                                                  0.00
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         -       -
                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                         -
        PETROLEO BRASILEIRO A 71654V408                                       23.00     02/24/11          02/25/11    $           923.11       $           969.97    $               46.86w   $                   0.00
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
        PETROLEO BRASILEIRO A 71654V408                                       25.00     02/24/11          02/25/11    $         1,003.38       $         1,054.31    $               50.93w   $                   0.00   !!!!!!!!!!!!!!

        PETROLEO BRASILEIRO A 71654V408                                      170.00     02/24/11          02/25/11    $         6,822.98       $         7,169.36    $              346.38w   $                   0.00
        PETROLEO BRASILEIRO A 71654V408                                      197.00     02/24/11          02/25/11    $         7,906.64       $         8,308.03    $              401.39w   $                   0.00
~---· - PETROLEO BRASILEIRO A 716o4V408                         -    ..
                                                                           . 285.00 -- "02/24/11        · 02/25/11    "$ - · - 11,433:5-S      $        11,814:24    ~            · 380.66w   $ ·· -    .   -     0.00
                                                                                                                       $       11,494.13       $        12,019.22                   525.09w   $                                  G)
        PETROLEO BRASILEIRO A 71654V408                                      285.00     02/24/11          02/25/11                                                   $                                            0.00           0
                                                                                                                                                                                                                                 0
        PETROLEO BRASILEIRO A 71654V408                                      500.00     02/24/11          02/25/11     $       20,067.59       $        19,845.89    $                0.00    $                 221.70           0
                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                 0
        PETROLEO BRASILEIRO A 71654V408                                      715.00     02/24/11          02/25/11     $       28,836.15       $        29,639.24    $              803.09w   $                   0.00           0
                                                                                                                                                                                                                                 .i:,.
                                                                                                                                                                                                                                 (!)
        PETROLEO BRASILEIRO A 71654V408                                    1,000.00     02/24/11          02/25/11     $       40,060.28       $        40,882.98    $              822.70w   $                   0.00           .i:,.
                                                                                                                                                                                                                                 01
                                                                                                                                                                                                                                 a,
        PETROLEO BRASILEIRO A 71654V408                                    1,300.00     02/24/11          02/25/11     $       52,175.74       $        54,824.51    $           2,648.77w    $                   0.00           Cl;
        PETROLEO BRASILEIRO A 71654V408                                    1,500.00     02/24/11          02/25/11     $       60,109.90       $        59,537.69    $                0.00    $                 572.21
        PETROLEO BRASILEIRO A 71654V408                                    2,000.00     02/24/11          02/25/11     $       80,229.51       $        79,383.58    $                0.00    $                 845.93
        PETROLEO BRASILEIRO A 71654V408                                       23.00     02/24/11          02/28/11     $          906.28       $           953.43    $               47.15w   $                   0.00


       Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




       © 2012 Charles
                                  CT2F3304-000049 630149
                        Schwab & Co., Inc. All rights reserved. Member SIPC. (0611-3609)                                                                                               Page 8489 of 8575          stPC
                                                          Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 19 of 32

      charlesscHWAB                                             Schwab One® Account of
                                                                SPENCER ROLAND BUENO
                                                                                                                             Account Number
                                                                                                                                                                                    TAX YEAR 2011
                                                                                                                                                                               YEAR-END SUMMARY


                                                                                                                                                                               Date Prepared: February 10, 2012



      Short-Term Realized Gain or (loss) (continued)                                                                COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                          CUSIP                                           Date of                                                                           Wash Sale                  Realized
      Description                         Number                   Quantity/Par        Acquisition Date of Sale          Total Proceeds               Cost Basis       Loss Disallowed            Gain or (Loss)
      PETROLEO BRASILEIRO A 71654V408                                   25.00   02/24/11  02/28/11                $            985.08     $            1,036.33 $                51.25w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                  170.00   02/24/11  02/28/11                $          6,698.56     $            7,047.09 $               348.53w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                  282.00   02/24/11  02/28/11                $         11,111.72     $           11,689.88 $               578.16w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                1,000.00   02/24/11  02/28/11                $         39,403.27     $           40,514.49 $           1, 111.22w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                   23.00   03/07/11  03/11/11                $            908.69     $              961.10 $                52.41w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                   23.00   03/07/11  03/11/11                $            910.99     $              961.96 $                5O.97w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                   23.00   03/07/11  03/11/11                $            914.90     $              963.28 $                48.38w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                   25.00   03/07/11  03/11/11                $            987.71     $            1,044.69 $                56.98w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                   25.00   03/07/11  03/11/11                $            990.21     $            1,045.62 $                55.41w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                   25.00   03/07/11  03/11/11                $            994.45     $            1,047.04 $                52.59w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                   82.00   03/07/11  03/11/11                $          3,239.67     $            3,349.60 $              1O9.93w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                   82.00   03/07/11  03/11/11                $          3,247.87     $            3,352.65 $              1O4.78w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                  170.00   03/07/11  03/11/11                $          6,716.40     $            7,103.91    $           387.51 w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                  170.00   03/07/11  03/11/11                $          6,733.40     $            7,110.24 $              376.84w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                  170.00   03/07/11  03/11/11                $          6,762.27     $            7,119.93 $              357.66w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                  282.00   03/07/11  03/11 /11               $         11,141.32     $           11,815.56 $              674.24w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                  282.00   03/07/11  03/11/11                $         11,169.52     $           11,826.05 $              656.53w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                  282.00   03/07/11  03/11/11                $         11,217.41     $           11,810.73 $              593.32w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                  918.00   03/07/11  03/11/11                $         36,268.54     $           37,601.42 $           1,332.88w $                   0.00
---   "PETROLEO BRASILEIRO A,1654V408-                            --·~918.00 ~-03/07/11 -o3/i1/H                  $ --      36,360:34     $   -   -   37,635.5e,---$   --   1 ,27S-.22w -s-   ·   - -~-o.oo        ..

      PETROLEO BRASILEIRO A 71654V408                                  1,000.00         03/07/11     03/11/11     $         39,778.05     $           40,943.01    $        1,164.96w $                   0.00
      PETROLEO BRASILEIRO A 71654V408                                     18.00         03/10/11     03/11/11     $            711.15     $              751.96 $                4O.81w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                     18.00         03/10/11     03/11/11     $            712.95     $              752.63 $                39.68w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                     18.00         03/10/11     03/11/11     $            716.00     $              753.65 $                37.65w $                 0.00
      PETROLEO BRASILEIRO A 71654V408                                    100.00         03/10/11     03/11/11     $          3,950.82     $            4,158.00 $              2O7.18w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                    100.00         03/10/11     03/11/11     $          3,960.82     $            4,161.72 $              2OO.9Ow $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                    185.00         03/10/11     03/11/11     $          7,309.02     $            7,692.30 $              383.28w $                  0.00
      PETROLEO BRASILEIRO A 71654V408                                    185.00         03/10/11     03/11/11     $          7,327.52     $            7,699.18 $              371.66w $                  0.00


      Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.



                             CT2F3304--000049 630150
      ©2012 Charles Schwab & Cc., Inc. All rights reserved. Member SIPC. (0611-3609)                                                                                              Page 8490 of 8575        SYPC
                                                                  Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 20 of 32

           char/es SCHWAB                                               Schwab One® Account of
                                                                        SPENCER ROLAND BUENO
                                                                                                                                       Account Number
                                                                                                                                                                                             TAX YEAR 2011
                                                                                                                                                                                        YEAR-END SUMMARY


                                                                                                                                                                                        Date Prepared: February 10, 2012



           Short-Term Realized Gain or (Loss) (continued)

                                                                                                                                                                                                                              ---
                                                                                                                              COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                                  CUSIP                                           Date of                                                                           Wash Sale                Realized
           Description
           PETROLEO BRASILEIRO A 71654V408
                                                  Number                   Quantity/Par
                                                                               197.00
                                                                                               Acquisition Date of Sale
                                                                                                 03/10/11     03/11/11    $
                                                                                                                                  Total Proceeds
                                                                                                                                     7,783.12 $
                                                                                                                                                            Cost Basis
                                                                                                                                                             8,229.68    $
                                                                                                                                                                               Loss Disallowed
                                                                                                                                                                                    446.56w $
                                                                                                                                                                                                        Gain or (Loss)
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                             --
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
                                                                               197.00
                                                                               197.00
                                                                               285.00
                                                                                                 03/10/11
                                                                                                 03/10/11
                                                                                                 03/10/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                                          $
                                                                                                                          $
                                                                                                                          $
                                                                                                                                     7,802.82 $
                                                                                                                                     7,836.28 $
                                                                                                                                    11,259.84 $
                                                                                                                                                             8,237.01
                                                                                                                                                             8,248.25
                                                                                                                                                            11,705.87
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                                    434.19w $
                                                                                                                                                                                    411.97w
                                                                                                                                                                                    446.O3w
                                                                                                                                                                                            $
                                                                                                                                                                                            $
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                            --
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
                                                                               285.00
                                                                               285.00
                                                                                                 03/10/11
                                                                                                 03/10/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                                          $
                                                                                                                          $
                                                                                                                                    11,288.34 $
                                                                                                                                    11,336.74 $
                                                                                                                                                            11,716.47
                                                                                                                                                            11,732.72
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                                    428.13w $
                                                                                                                                                                                    395.98w $
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                 0.00      --
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
                                                                               285.00
                                                                               715.00
                                                                               715.00
                                                                                                 03/10/11
                                                                                                 03/10/11
                                                                                                 03/10/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                                          $
                                                                                                                          $
                                                                                                                          $
                                                                                                                                    11,336.74 $
                                                                                                                                    28,248.38 $
                                                                                                                                    28,319.88 $
                                                                                                                                                            11,877.15
                                                                                                                                                            29,215.44
                                                                                                                                                            29,242.04
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                                    54O.41w $
                                                                                                                                                                                    967.O6w $
                                                                                                                                                                                    922.16w $
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           ~


                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;

           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
                                                                               715.00
                                                                               100.00
                                                                               300.00
                                                                                                 03/10/11
                                                                                                 03/11/11
                                                                                                 03/11/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                                          $
                                                                                                                          $
                                                                                                                          $
                                                                                                                                    28,441.31 $
                                                                                                                                     3,980.20 $
                                                                                                                                    11,940.53 $
                                                                                                                                                            29,282.82
                                                                                                                                                             3,973.76
                                                                                                                                                            11,921.27
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                                    841.51w $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                 6.44
                                                                                                                                                                                                                19.26
                                                                                                                                                                                                                           =
                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           ~


           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
           PETROLEO BRASILEIRO A 71654V408
                                                                               800.00
                                                                               800.00
                                                                             1,200.00
                                                                                                 03/11/11
                                                                                                 03/11/11
                                                                                                 03/11/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                              03/11/11
                                                                                                                          $
                                                                                                                          $
                                                                                                                          $
                                                                                                                                    31,606.58 $
                                                                                                                                    31,841.43 $
                                                                                                                                    47,409.86 $
                                                                                                                                                            31,790.06
                                                                                                                                                            31,790.07
                                                                                                                                                            47,730.43
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                         $
                                                                                                                                                                                    183.48w $
                                                                                                                                                                                      0.00 $
                                                                                                                                                                                    32O.57w $
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                51.36
                                                                                                                                                                                                                 0.00
                                                                                                                                                                                                                           -
                                                                                                                                                                                                                           ==
                                                                                                                                                                                                                           -       -
                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                           ~

           PETROLEO BRASILEIRO A 71654V408                                  1,350.00             03/11/11     03/11 /11   $         53,336.09 $             53,646.53    $          310.44w $                    0.00      --
                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                            1,350.00             03/11/11     03/11/11    $         53,471.09 $             53,696.74               225.65w $                              ~
           PETROLEO BRASILEIRO A 71654V408                                                                                                                               $                                       0.00
           PETROLEO BRASILEIRO A 71654V408                                  2,000.00             03/11/11     03/11/11    $         79,216.43 $             79,549.54    $          333.11w $                    0.00
           PETROLEO BRASILEIRO A 71654V408                                  2,000.00             03/11/11     03/11/11    $         79,556.10 $             79,663.59    $          1O7.49w $                    0.00
• -· ·--·- - -PETROLEO BRASILEIRO A 716521V408
           PETROLEO BRASILEIRO A 71654V408
                                                                      -- . -2,400.00-
                                                                               2,400.00
                                                                                               ··03/11/11
                                                                                                03/11/11
                                                                                                            -03111111 ·
                                                                                                             03/11/11
                                                                                                                          $
                                                                                                                          $
                                                                                                                                  - 94;'819:72-$ · -·
                                                                                                                                     95,059.72     $
                                                                                                                                                            95,241:19·
                                                                                                                                                           95,330.45
                                                                                                                                                                         $----·- -421:47W-$•-
                                                                                                                                                                         $             27O.73w   $
                                                                                                                                                                                                      ----     --o.oo
                                                                                                                                                                                                                0.00               Ci)
                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                   0
           PETROLEO BRASILEIRO A 71654V408                                     2,550.00         03/11/11     03/11/11     $         101,434.03     $      101,572.59     $             138.56w   $              0.00               0
                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                   0
           PETROLEO BRASILEIRO A 71654V408                                        23.00         03/12/11     03/16/11     $             912.57     $          968.78     $              56.21w   $              0.00               0
                                                                                                                                                                                                                                   .I>,
                                                                                                                                                                                                                                   CD
           PETROLEO BRASILEIRO A 71654V408                                        25.00         03/12/11     03/16/11     $             991.93     $        1,053.03     $              61.10w   $              0.00               .I>,
                                                                                                                                                                                                                                   O')
                                                                                                                                                                                                                                   ex,
            PETROLEO BRASILEIRO A 71654V408                                       82.00         03/12/11     03/16/11     $           3,253.52     $        3,376.99     $             123.47w   $              0.00              O;
           PETROLEO BRASILEIRO A 71654V408                                       170.00         03/12/11     03/16/11     $           6,745.10     $        7,160.68     $             415.58w   $              0.00
           PETROLEO BRASILEIRO A 71654V408                                       282.00         03/12/11     03/16/11     $          11,188.93     $       11,909.73     $             72O.8Ow   $              0.00
           PETROLEO BRASILEIRO A 71654V408                                       918.00         03/12/11     03/16/11     $          36,423.55     $       37,907.99     $           1,484.44w   $              0.00


            Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




            ©
                                      CT2F3304-000049 630151
                2012 Charles Schwab & Co., Inc. All rights reserved Member SIPC. (0611-3609)                                                                                               Page 8491 of 8575     SYPC
                                                     Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 21 of 32

char/es SCHWAB                                             Schwab One® Account of
                                                           SPENCER ROLAND BUENO
                                                                                                                     Account Number
                                                                                                                                                                               TAX YEAR 2011
                                                                                                                                                                          YEAR-END SUMMARY


                                                                                                                                                                          Date Prepared: February 10, 2012



Short-Term Realized Gain or (Loss) (continued)                                                               COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                     CUSIP                                           Date of                                                                           Wash Sale               Realized
Description                          Number                   Quantity/Par        Acquisition Date of Sale       Total Proceeds             Cost Basis            Loss Disallowed         Gain or (Loss)
PETROLEO BRASILEIRO A 71654¥408                                    18.00           03/15/11  03/16/11 $             714.19 $                    757.97   $                  43.78w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   100.00           03/15/11  03/16/11 $           3,967.71 $                  4,191.40   $                223.69w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   185.00           03/15/11  03/16/11 $           7,340.26 $                  7,754.08   $                413.82w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   197.00           03/15/11  03/16/11 $           7,816.38 $                  8,295.47   $                479.O9w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   285.00           03/15/11  03/16/11 $          11,307.96 $                 11,801.05   $                493.O9w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   715.00           03/15/11  03/16/11 $          28,369.10 $                29,454.21    $             1,O85.11w $                 0.00
PETROLEO BRASILEIRO A 71654¥408                                    75.00           03/16/11  03/16/11 $           2,949.57 $                  2,990.96   $                  41.39w $               0.00
PETROLEO BRASILEIRO A 71654¥408                                   100.00           03/16/11  03/16/11 $           3,932.70 $                  3,984.22   $                 51.52w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   100.00           03/16/11  03/16/11 $           3,932.76 $                  3,984.22   $                 51.46w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   100.00           03/16/11  03/16/11 $           3,932.78 $                  3,984.22   $                 51.44w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   150.00           03/16/11  03/16/11 $           5,899.14 $                  5,976.33   $                 77.19w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   175.00           03/16/11  03/16/11 $           6,882.33 $                  6,972.28   $                 89.95w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   900.00           03/16/11  03/16/11 $          35,395.21 $                35,857.97    $                462.76w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                 1,000.00           03/16/11  03/16/11 $          39,328.01 $                39,787.85    $                459.84w $                0.00
PETROLEO BRASILEIRO A 71654¥408 ·                               1,125.00           03/16/11  03/16/11 $          44,636.71 $                45,122.97    $                486.26w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                 1,400.00           03/16/11  03/16/11 $          55,057.80 $                55,702.99    $                645.19w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                    23.00           03/27/11  03/31/11 $             933.26 $                    991.22   $                 57.96w $                0.00
PETROLEO BRASILEIRO A 71654¥408                                    25.00           03/27/11  03/31/11 $           1,014.42 $                  1,077.41   $                   0.00 $             (62.99}
PETROLEO BRASILEIRO A 71654¥408                                    82.00           03/27/11  03/31/11 $           3,327.29 $                  3,456.98   $                129.69w $                0.00
PRROl:EO BRASll.:EIROA-71654V408 -· -                         - · 170.00··         O3/27/M- ~3/31/1+--$· ... -·-- u,898.O3-$-· · -      ~   -7,326.51    $· . -    -    · 113.42w ~ -~     - {315.06} - --
PETROLEO BRASILEIRO A 71654¥408                                   282.00           03/27/11  03/31/11 $          11,442.62 $                12,184.82    $                742.2Ow $                0.00
PETROLEO BRASILEIRO A 71654¥408                                   918.00           03/27/11  03/31/11 $          37,249.38 $                38,803.49    $             1,554.11w $                 0.00
PETROLEO BRASILEIRO A 71654¥408                                    18.00           03/30/11  03/31/11 $             730.38 $                    775.53   $                   0.00 $             (45.15)
PETROLEO BRASILEIRO A 71654¥408                                   100.00           03/30/11  03/31/11 $           4,057.67 $                  4,288.95   $                   0.00 $           {231.28}
PETROLEO BRASILEIRO A 71654¥408                                   160.00           03/30/11  03/31/11 $           6,492.27 $                  6,781.23   $                   0.00 $           (288.96}
PETROLEO BRASILEIRO A 71654¥408                                   185.00           03/30/11  03/31/11 $           7,506.68 $                  7,934.54   $                   0.00 $           (427.86)
PETROLEO BRASILEIRO A 71654¥408                                   197.00           03/30/11  03/31/11 $           7,993.60 $                  8,487.64   $                   0.00 $           (494.04)
PETROLEO BRASILEIRO A 71654¥408                                   715.00           03/30/11  03/31/11 $          29,012.31 $                30,151.69    $                   0.00 $         (1,139.38)


Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.



                       CT2F3304-000049 630152
©2012 Charles Schwab & Co .. Inc. All rights reserved. Member SIPC. (0611-3609)                                                                                              Page 8492 of 8575     SYPC
                                                               Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 22 of 32

          charlesscHWAB                                               Schwab One® Account of
                                                                      SPENCER ROLAND BUENO                                     E
                                                                                                                                Account Number
                                                                                                                                                                                      TAX YEAR 2011
                                                                                                                                                                                 YEAR-END SUMMARY
                                                                                                                                                           ~
                                                                                                                                                           jfjfffjjjfjjjpj~~~~=
                                                                                                                                                                                 Date Prepared: February 10, 2012



          Short-Term Realized Gain or (Loss) (continued)                                                               COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                               CUSIP                                           Date of                                                                       Wash Sale                 Realized
                                                                                                                                                                                                                       --
                                                                                                                                                                                                                     ;;;;;;;;;;;;;;;


          Description
          PETROLEO BRASILEIRO A 71654V408
                                               Number                   Quantity/Par
                                                                            625.00
                                                                                            Acquisition Date of Sale
                                                                                              03/31/11   03/31/11 $
                                                                                                                           Total Proceeds
                                                                                                                         25,360.41 $      25,551.19
                                                                                                                                                     Cost Basis
                                                                                                                                                                  $
                                                                                                                                                                        Loss Disallowed
                                                                                                                                                                                  0.00    $
                                                                                                                                                                                                  Gain or (Loss)
                                                                                                                                                                                                        (190.78)
                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                      --
          PETROLEO BRASILEIRO A 71654V408
          PETROLEO BRASILEIRO A 71654V408
          PETROLEO BRASILEIRO A 71654V408
                                                                             23.00
                                                                             45.00
                                                                             55.00
                                                                                              04/11/11
                                                                                              04/11/11
                                                                                              04/11/11
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                                            870.91 $
                                                                                                                          1,704.01 $
                                                                                                                          2,082.67 $
                                                                                                                                             929.11
                                                                                                                                           1,817.84
                                                                                                                                           2,176.29
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                                  0.00
                                                                                                                                                                                  0.00
                                                                                                                                                                                  0.00
                                                                                                                                                                                          $
                                                                                                                                                                                          $
                                                                                                                                                                                          $
                                                                                                                                                                                                          (58.20)
                                                                                                                                                                                                        (113.83)
                                                                                                                                                                                                          (93.62)
                                                                                                                                                                                                                     --
          PETROLEO BRASILEIRO A 71654V408
          PETROLEO BRASILEIRO A 71654V408
                                                                             82.00
                                                                            100.00
                                                                                              04/11/11
                                                                                              04/11/11
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                                          3,104.99 $
                                                                                                                          3,786.67 $
                                                                                                                                           3,235.52
                                                                                                                                           3,956.89
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                                  0.00
                                                                                                                                                                                  0.00
                                                                                                                                                                                          $
                                                                                                                                                                                          $
                                                                                                                                                                                                        (130.53)
                                                                                                                                                                                                        (170.22)    --
          PETROLEO BRASILEIRO A 71654V408
          PETROLEO BRASILEIRO A 71654V408
          PETROLEO BRASILEIRO A 71654V408
                                                                            200.00
                                                                            282.00
                                                                            563.00
                                                                                              04/11/11
                                                                                              04/11/11
                                                                                              04/11/11
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                                          7,573.27 $
                                                                                                                         10,678.13 $
                                                                                                                         21,318.39 $
                                                                                                                                           7,913.78
                                                                                                                                          11,423.22
                                                                                                                                          22,277.28
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                                  0.00
                                                                                                                                                                                  0.00
                                                                                                                                                                                  0.00
                                                                                                                                                                                          $
                                                                                                                                                                                          $
                                                                                                                                                                                          $
                                                                                                                                                                                                        (340.51)
                                                                                                                                                                                                        (745.09)
                                                                                                                                                                                                        (958.89)
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                    ;;;;;;;;;;;;;;;

          PETROLEO BRASILEIRO A 71654V408                                   125.00
                                                                              5.00
                                                                                              04/13/11
                                                                                              04/14/11
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                                          4,747.96 $
                                                                                                                            189.33 $
                                                                                                                                           4,860.47
                                                                                                                                             188.53
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                                  0.00    $
                                                                                                                                                                                          $
                                                                                                                                                                                                        (112.51)
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    -
          PETROLEO BRASILEIRO A 71654V408                                                                                                                                         0.00                      0.80
                                                                                                                                                                                                                    ;;;;;;;;;;;;;;;
          PETROLEO BRASILEIRO A 71654V408                                    37.00            04/14/11   04/15/11 $       1,401.02 $       1,395.57               $               0.00    $                 5.45    ~
          PETROLEO BRASILEIRO A 71654V408                                    37.00            04/14/11   04/15/11 $       1,401.03 $       1,395.56               $               0.00    $                 5.47    ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                    ;;;;;;;;;;;;;;;
          PETROLEO BRASILEIRO A 71654V408                                    37.00            04/14/11   04/15/11 $       1,401.07 $       1,395.60               $               0.00    $                 5.47    --
                                                                             45.00            04/14/11   04/15/11 $       1,703.96 $       1,697.32               $               0.00    $                 6.64    ;;;;;;;;;;;;;;;
          PETROLEO BRASILEIRO A 71654V408
          PETROLEO BRASILEIRO A 71654V408                                    58.00            04/14/11   04/15/11 $       2,196.23 $       2,187.63               $               0.00    $                 8.60
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                    ;;;;;;;;;;;;;;;
                                                                                                         04/15/11 $       2,385.54 $       2,376.28                                                                 ~
          PETROLEO BRASILEIRO A 71654V408                                    63.00            04/14/11                                                            $               0.00    $                 9.26
          PETRO LEO BRASILEIRO A 71654V408                                   63.00            04/14/11   04/15/11 $       2,385.61 $       2,376.25               $               0.00    $                 9.36
          PETROLEO BRASILEIRO A 71654V408                                    70.00            04/14/11   04/15/11 $       2,658.85 $       2,639.38               $               0.00    $                19.47
- - - - - PETROl...EO BRASILEIRO A 71654V408
                                                                 ..     - ~ 100.00          -o4t14"tr1 - 0411511r~-- · - ~.786.57-$ - -- - 3,771.80               $" · - -   -- - 0.00   -s- --          - 14.77
                                                                            105.00            04/14/11   04/15/11 $       3,988.29 $       3,955.15               $                                                        G)
          PETROLEO BRASILEIRO A 71654V408                                                                                                                                         0.00    $                33.14           0
                                                                                                                                                                                                                           0
          PETROLEO BRASILEIRO A 71654V408                                   175.00            04/14/11   04/15/11 $       6,647.14 $       6,591.83               $               0.00    $                55.31           0
                                                                                                                                                                                                                           0
                                                                                                                                                                                                                           0
          PETROLEO BRASILEIRO A 71654V408                                   200.00            04/14/11   04/15/11 $       7,596.74 $       7,515.17               $               0.00    $                81.57           0
                                                                                                                                                                                                                            _p.
                                                                                                                                                                                                                           co
          PETROLEO BRASILEIRO A 71654V408                                   275.00            04/14/11   04/15/11 $      10,445.51 $      10,336.09               $               0.00    $              109.42            _p.
                                                                                                                                                                                                                           .....
          PETROLEO BRASILEIRO A 71654V408
          PETRO LEO BRASILEIRO A 71654V408
                                                                            455.00
                                                                            650.00
                                                                                              04/14/11
                                                                                              04/14/11
                                                                                                         04/15/11 $
                                                                                                         04/15/11 $
                                                                                                                         17,228.90 $
                                                                                                                         24,689.39 $
                                                                                                                                          17,161.57
                                                                                                                                          24,430.78
                                                                                                                                                                  $
                                                                                                                                                                  $
                                                                                                                                                                                  0.00
                                                                                                                                                                                  0.00
                                                                                                                                                                                          $
                                                                                                                                                                                          $
                                                                                                                                                                                                          67.33
                                                                                                                                                                                                         258.61
                                                                                                                                                                                                                           co
                                                                                                                                                                                                                           co.
          PETROLEO BRASILEIRO A 71654V408                                    50.00            04/15/11   04/15/11 $       1,893.30 $       1,895.21               $               0.00    $               (1.91)
          PETROLEO BRASILEIRO A 71654V408                                   100.00            04/15/11   04/15/11 $       3,786.57 $       3,790.43               $               0.00    $               (3.86)


          Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.



                                  CT2F3304-000049 630153
          © 2012 Charles Schwab & Co , Inc. All rights reserved. Member SIPC. (0611-3609)
                                                                                                                                                                                    Page 8493 of 8575       SIPC
                                                              Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 23 of 32

        charlesscHWAB                                               Schwab One® Account of
                                                                    SPENCER ROLAND BUENO
                                                                                                                                  Account Number
                                                                                                                                                                                         TAX YEAR 2011
                                                                                                                                                                                    YEAR-END SUMMARY


                                                                                                                                                                                    Date Prepared: February 10, 2012



         Short-Term Realized Gain or (Loss) (continued)                                                                   COST BASIS METHOD: Mutual Funds: Average; All Other Investments: First In First Out (FIFO)


                                              CUSIP                                           Date of                                                                           Wash Sale                Realized
         Description                          Number                   Quantity/Par        Acquisition Date of Sale           Total Proceeds            Cost Basis         Loss Disallowed          Gain or (Loss)
         PETROLEO BRASILEIRO A 71654V408                                     100.00         04/15/11     04/15/11     $           3,786.59     $         3,790.43    $               0.00    $                 (3.84)
         PETROLEO BRASILEIRO A 71654V408                                     150.00         04/15/11     04/15/11     $           5,679.86     $         5,750.53    $               0.00    $               (70.67)
         PETROLEO BRASILEIRO A 71654V408                                     350.00         04/15/11     04/15/11     $          13,252.99     $        13,285.16    $               0.00    $               (32.17)
         PETROLEO BRASILEIRO A 71654V408                                   1,000.00         04/15/11     04/15/11     $          37,865.69     $        37,903.28    $               0.00    $               (37.59)
         PETROLEO BRASILEIRO A 71654V408                                   1,000.00         04/15/11     04/15/11     $          37,865.69     $        37,904.30    $               0.00    $               (38.61}
         Security Subtotal                                                                                            $       3,022,029.03     $     3,058,427.01    $          45,493.73w   $             9,095.75

         POWERSHS DB US DOLLA 739360107                                    2,500.00         06/15/11     06/15/11 $              53,890.02 $            53,958.95    $                0.00   $              (68.93}
         Security Subtotal                                                                                            $          53,890.02 $            53,958.95    $                0.00   $              (68.93)

         PROSH ULTRASH RT ETF                     150.00
                                              74347W643    06/15/11  06/15/11 $                                                    2,678.01    $         2,754.49    $               76.48w $                 0.00
         PROSH ULTRASH RT ETF                     150.00
                                              74347W643    06/15/11  06/15/11 $                                                    2,688.84    $         2,830.97    $                0.00 $              (142.13)
          PROSH ULTRASH RT ETF 74347W643          400.00   06/15/11  06/15/11 $                                                    7,141.35    $         7,344.90    $             203.55w $                  0.00
          PROSH ULTRASHRT ETF 74347W643           400.00   06/15/11  06/15/11 $                                                    7,170.23    $         7,548.85    $                0.00 $              (378.62)
          PROSH ULTRASH RT ETF 74347W643          600.00   06/15/11  06/15/11 $                                                  10,755.35     $        11,017.35    $                0.00 $              (262.00)
          PROSH ULTRASHRT ETF 74347W643         1,050.00   06/15/11  06/15/11 $                                                  18,821.87     $        19,281.42    $                0.00 $              (459.55)
          PROSH ULTRASHRT ETF 74347W643           500.00   08/03/11  08/04/11 $                                                    6,505.92    $         6,139.48    $                0.00 $                366.44
          PROSH ULTRASHRT ETF 74347W643           500.00   08/03/11  08/04/11 $                                                    6,755.92    $         6,139.47    $                0.00 $                616.45
          PROSH ULTRASHRT ETF 74347W643           650.00   08/09/11  08/09/11 $                                                    9,617.37    $         9,531.45    $                0.00 $                 85.92
. - ---fmOSHlJLTRASl:IBJ:ETE- 74347W643 •• -~-.:1,000.00- -08/17/LL -08L19/U...$_ - --                                           j 1,567_54    $._   ---12,968.95    s    - - · - . ---0.00-$---       (t,401.41) -- -
          PROSH ULTRASHRT ETF 74347W643         3,000.00   08/17/11  08/19/11 $                                                  34,702.62     $        39,218.95    $           4,516.33w $                  0.00
          PROSH ULTRASHRTETF 74347W643            500.00   09/13/11  09/16/11 $                                                    6,080.93    $         7,009.21    $                0.00 $             (928.28)
          PROSH ULTRASHRT ETF 74347W643         1,000.00   09/13/11  09/16/11 $                                                  12,130.82     $        14,018.43    $                0.00 $           (1,887.61)
          PROSH ULTRASHRT ETF 74347W643           750.00   09/13/11  09/19/11 $                                                    9,635.86    $        10,513.82    $                0.00 $             (877.96)
          PROSH ULTRASHRT ETF 74347W643           100.00   09/13/11  09/20/11 $                                                    1,237.40    $         1,401.84    $             164.44w $                  0.00
          PROSH ULTRASHRT ETF 74347W643           150.00   09/13/11  09/20/11 $                                                    1,856.24    $         2,102.76    $             246.52w $                  0.00
          PROSH ULTRASHRT ETF 74347W643           500.00   09/13/11  09/20/11 $                                                    6,180.93    $         7,009.22    $             828.29w $                  0.00
          PROSH ULTRASHRT ETF 74347W643           100.00    10/13/11 10/20/11 $                                                    1,497.66    $         1,644.80    $                0.00 $             (147.14)


         Please see the "Endnotes for Your Realized Gain or (Loss)" for an explanation of the codes and symbols in this Realized Gain or (Loss) section.




                                 CT2F3304-000049 630154
         © 2012 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. (0611-3609)
                                                                                                                                                                                       Page 8494 of 8575        SIPC
                                                             Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 24 of 32

        charlesscHWAB                                                                                                                                                               Report Period
                                                                        Schwab One® Account of                                                           Account Number             January 1 - December 31,
                                                                        SPENCER ROLAND BUENO                                                                                        2010

        2010 Year-End Schwab Gain/Loss Report



                                                                                                                                                                                                                                 ---
                                                                                                                                                                    Accounting Method
                                                                                                                                                                    Mutual Funds: Average
        Realized Gain or (Loss) (continued)                                                                                                                         All Other Investments: First In First Out [FIFO]



        Short-Term (continued)                                                               Quantity/Par
                                                                                                                 Acquired/
                                                                                                                  Opened
                                                                                                                                  Sold/
                                                                                                                                Closed         Total Proceeds                Cost Basis
                                                                                                                                                                                                          Realized
                                                                                                                                                                                                     Gain or (Loss)
                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                --
        PENNEY J C CO INC: JCP

        PENNEY J C CO INC: JCP
                                                                                                 500.0000s

                                                                                                 500.0000s
                                                                                                                  05/14/10

                                                                                                                  05/14/10
                                                                                                                              05/14/10

                                                                                                                              05/14/10
                                                                                                                                                  $13,691.31

                                                                                                                                                  $13,745.81
                                                                                                                                                                             $13,751.49

                                                                                                                                                                            $13,751.49
                                                                                                                                                                                                            ($60.18)

                                                                                                                                                                                                             ($5.68)      ~
                                                                                                                                                                                                                              ---
                                                                                                                                                                                                                          ;;;;;;;;;;;;;;;

        PENNEY J C CO INC: JCP                                                                 1,100.0000 s       05/14/10    05/14/10            $30,264.92                $30,253.28                       $11.64
                                                                                                                                                                                                                            --- -
                                                                                                                                                                                                                          ;;;;;;;;;;;;;;;




                                                                                                                                                                                                                           --
            Security Subtotal                                                                                                                     $82,336.28                $82,508.55                    ($172.27)
                                                                                                                                                                                                                          ;;;:;;;;=.
                                                                                                 100.0000         12/14/1 0   12/15/1 0            $3,329.99                                                              ~
        PETROLEO BRASILEIRO ADRFSPONSORED                                                                                                                                     $3,407.36                    ($77.37)


                                                                                                                                                                                                                          --
        ADR     1 ADR REP 2: PBR
                                                                                                                                                                                                                          ;;;;;;;;;;;;;;;

        PETROLEO BRASILEIRO ADRFSPONSORED                                                        100.0000         12/14/1 0   12/15/1 0            $3,330.02                  $3,407.36                    ($77.34)       ~

        ADR     1 ADR REP 2: PBR

        PETROLEO BRASILEIRO ADRFSPONSORED                                                        100.0000         12/14/1 0   12/15/1 0            $3,330.09                  $3,407.36                    ($77.27)
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          ~


                                                                                                                                                                                                                          ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                          ~

        ADR     1 ADR REP 2: PBR

-   - ---PETROLEO BRASILEIROADRFSPONSORE0                                          -    - - - · --100.0000-- - -12,l.14/t-O- • 12/15/10--- -      -$3,330.06 · - • - -- -- ---$3,407.36 - - - · •   ~   - · ($77 .30) -
          ADR    1 ADR REP 2: PBR                                                                                                                                                                                              G>
                                                                                                                                                                                                                               0
                                                                                                                                                                                                                               0
                                                                                                                                                                                                                               0
                                                                                                                                                                                                                               0
        PETROLEO BRASILEIRO ADRFSPONSORED                                                        100.0000         12/14/1 0   12/15/1 0            $3,329.99                 $3,407.36                     ($77.37)            0
                                                                                                                                                                                                                               I\)
        ADR     1 ADR REP 2: PBR                                                                                                                                                                                               --J
                                                                                                                                                                                                                               (.,)
                                                                                                                                                                                                                               .i,.
                                                                                                                                                                                                                               (]1
                                                                                                                                                                                                                               --J
        PETROLEO BRASILEIRO ADRFSPONSORED                                                        100.0000         12/14/10    12/15/10             $3,330.01                 $3,407.36                     ($77.35)            ~
        ADR     1 ADR REP 2: PBR




        Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                          Page 289 of 348
                                 CG1J2502-000273 156919
        © 2010 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                               SIPC
                                                      Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 25 of 32

charlesscHWAB                                                                                                                                             Report Period
                                                                Schwab One® Account of                                           Account Number           January 1 - December 31,
                                                                SPENCER ROLAND BUENO


2010 Year-End Schwab Gain/Loss Report

                                                                                                                                          Accounting Method
                                                                                                                                          Mutual Funds: Average
Realized Gain or (Loss) (continued)                                                                                                       All Other Investments: First In First Out (FIFO]


                                                                                                Acquired/       Sold/                                                           Realized
Short-Term (continued)                                                           Quantity/Par    Opened       Closed    Total Proceeds              Cost Basis             Gain or (Loss)

PETROLEO BRASILEIRO ADRFSPONSORED                                                   300.0000    12/14/10    12/15/10        $9,989.92              $10,222.07                  ($232.15)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                 1,600.0000    12/14/10    12/15/10       $53,279.40              $54,517.72                ($1,238.32)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000    12/15/10    12/15/10        $3,329.90               $3,357.36                   ($27.46)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000    12/15/10    12/15/10        $3,329.86               $3,382.07                   ($52.21)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000    12/15/10    12/15/1 0       $3,329.86               $3,382.08                   ($52.22)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                   600.0000    12/15/1 0   12/15/10       $19,979.17              $20,144.15                  ($164.98)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                 1,000.0000    12/15/1 0   12/15/10       $33,298.63              $33,768.95                  ($470.32)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                 1,800.0000    12/15/1 0   12/15/10       $59,939.32              $60,432.44                  ($493.12)
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                 4,800.0000    12/15/10    12/15/10      $159,833.39             $162,344.59                ($2,511.20)
ADA     1 ADA REP 2: PBR




Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                        Page 290 of 348
                          CG1J2502-000273 156920
© 2010 Charles Schwab & Co .• Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                   S1PC
                                                          Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 26 of 32

charles SCHWAB                                                                                                                                            Report Period
                                                                Schwab One® Account of                                           Account Number           January 1 - December 31,
                                                                SPENCER ROLAND BUENO

2010 Year-End Schwab Gain/Loss Report

                                                                                                                                          Accounting Method

Realized Gain or (Loss) (continued)
                                                                                                                                          Mutual Funds: Average
                                                                                                                                          All Other Investments: First In First Out [FIFO]
                                                                                                                                                                                                          -  -  ;;;;.;;;;;;;;;;




                                                                                               Acquired/       Sold/                                                                       Rea ized             -
Short-Term (continued)

                                                                                                                                                                                                            --
                                                                                Quantity/Par    Opened       Closed     Total Proceeds             Co st Basis                        Gain or (Loss)

PETROLEO BRASILEIRO ADRFSPONSORED                                                  500.0000    12/15/10    12/21 /10       $17,080.76              $16,675.90                                       $404.86
ADA     1 ADA REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                1,000.0000    12/15/1 0   12/21 /1 0      $34,170.47              $33,351.79                                       $818.68
                                                                                                                                                                                                               -
                                                                                                                                                                                                               ~
                                                                                                                                                                                                               ;;;;.;;;;;;;;;;

ADA     1 ADA REP 2: PBR
                                                                                                                                                                                                                  -
                                                                                                                                                                                                               ;;;;;;;;:;;;;;;

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR
                                                                                 1,900.0000    12/15/10    12/21/10        $64,722.96              $63,368.40                                     $1,354.56
                                                                                                                                                                                                                 --
                                                                                                                                                                                                               ;;;;.;;;;;;;;;;
                                                                                                                                                                                                               ;;;;;;;;;;;;;;;




                                                                                                                                                                                                               ---
PETROLEO BRASILEIRO ADRFSPONSORED                                                1,600.0000    12/15/1 0   12/22/1 0       $53,788.92              $53,362.86                                       $426.06
                                                                                                                                                                                                               ;;;;;;;;:;;;;;;
ADR     1 ADR REP 2: PBR
                                                                                                                                                                                                               ;;;;;;;;:;;;;;;
                                                                                                                                                                                                               ;;;;.;;;;;;;;;;
PETROLEO BRASILEIRO ADRFSPONSORED                                                5,000.0000    12/21/10    12/22/10       $168,090.38             $171,108.95                                    ($3,018.57)
ADA     1 ADR REP 2: PBR
                                                                                                                                                                                                               ;;;;.;;;;;;;;;;
                                                                                                                                                                                                               ~

PETROLEO BRASILEIRO ADRFSPONSORED                                                  100.0000    12/23/1 0   12/23/1 0        $3,421.87               $3,422.60                                        ($0.73)
ADA     1 ADA REP 2: PBR
~--~   "-   - -- - - ~-    -   -----    --- - -   ~""'-
                                                                                                                                                                ~-   --   .... _,,   __   ,...


PETROLEO BRASILEIRO ADRFSPONSORED                                                  100.0000    12/23/1 0   12/23/1 0        $3,421.98               $3,427.18                                        ($5.20)        G)
                                                                                                                                                                                                                    0
ADA     1 ADA REP 2: PBR                                                                                                                                                                                            0
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    0

PETROLEO BRASILEIRO ADRFSPONSORED                                                  100.0000    12/23/1 0   12/23/1 0        $3,421.96               $3,427.18                                        ($5.22}        ~.;,.
ADR     1 ADA REP 2: PBR                                                                                                                                                                                            a,

                                                                                                                                                                                                                    ~
PETROLEO BRASILEIRO ADRFSPONSORED                                                  100.0000    12/23/10    12/23/1 0        $3,422.03               $3,427.18                                        ($5.15)
ADA     1 ADA REP 2: PBR




Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                               Page 291 of 348
                          CG1J2502-000273 156921
© 2010 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                       SYPC
                                                              Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 27 of 32

         charlesscHWAB                                                                                                                                                                Report Period
                                                                         Schwab One® Account of                                                             Account Number            January 1 - December 31,
                                                                         SPENCER ROLAND BUENO                                                                                         2010

         2010 Year-End Schwab Gain/Loss Report

                                                                                                                                                                     Accounting Method
                                                                                                                                                                     Mutual Funds: Average
         Realized Gain or (Loss) (continued)                                                                                                                         All Other Investments: First In First Out [FIFO]


                                                                                                                  Acquired/      Sold/                                                                        Realized
         Short-Term (continued)                                                                 Quantity/Par       Opened      Closed              Total Proceeds              Cost Basis                Gain or (Loss)

         PETROLEO BRASILEIRO ADRFSPONSORED                                                         100.0000        12/23/10   12/23/10                 $3,421.89               $3,427.18                        ($5.29)
         ADR     1 ADR REP 2: PBR

         PETROLEO BRASILEIRO ADRFSPONSORED                                                         100.0000        12/23/10   12/23/10                 $3,421.86               $3,427.18                       ($5.32)
         ADR     1 ADR REP 2: PBR

         PETROLEO BRASILEIRO ADRFSPONSORED                                                         300.0000        12/23/10   12/23/10                $10,265.54              $10,267.79                       ($2.25)
         ADR     1 ADR REP 2: PBR

         PETROLEO BRASILEIRO ADRFSPONSORED                                                        300.0000         12/23/10   12/23/10                $10,265.69              $10,281.54                      ($15.85)
         ADR     1 ADR REP 2: PBR

         PETROLEO BRASILEIRO ADRFSPONSORED                                                        500.0000         12/23/10   12/23/10                $17,109.02              $17,112.98                       ($3.96)
         ADR     1 ADR REP 2: PBR


         PETROLEO BRASILEIRO ADRFSPONSORED                                                        600.0000         12/23/10   12/23/10                $20,531.42              $20,535.58                       ($4.16)
         ADR     1 ADR REP 2: PBR

.;.   ------- -- - .    -- - ... -- ----- ·- -----                                       .. -     -.       -   --- -     -·---           --- - -                             -- --
                                                                                                                                                                                ~    --   _,_   -   -
         PETROLEO BRASILEIRO ADRFSPONSORED                                                        600.0000         12/23/10   12/23/10                $20,531.42              $20,563.07                      ($31.65)
         ADR     1 ADR REP 2: PBR

         PETROLEO BRASILEIRO ADRFSPONSORED                                                       3,600.0000        12/23/10   12/23/10               $123,184.96             $123,378.44                     ($193.48)
         ADR     1 ADR REP 2: PBR

         PETROLEO BRASILEIRO ADRFSPONSORED                                                        500.0000         12/23/10   12/27/10                $17,340.76              $17,145.89                      $194.87
         ADR     1 ADR REP 2: PBR




         Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                             Page 292 of 348
                               •   CG1J2502·000273 156922
         © 2010 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                                 SIPC
                                                     Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 28 of 32

charlesscHWAB                                                                                                                                                                                                            Report Period
                                                                Schwab One® Account of                                                                                              Account Number                       January 1 - December 31,
                                                                SPENCER ROLAND BUENO                                                                                                                                     2010

2010 Year-End Schwab Gain/Loss Report

                                                                                                                                                                                                     Accounting Method
                                                                                                                                                                                                     Mutual Funds: Average
                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                            ---
Realized Gain or (Loss) (continued)                                                                                                                                                                  All Other Investments: First In First Out [FIFO]
                                                                                                                                                                                                                                                                            ~
                                                                                                                          Acquired/          Sold/                                                                                                     Realized
Short-Term (continued)                                                                      Quantity/Par                   Opened          Closed       Total Proceeds                                        Cost Basis                          Gain or (Loss)

PETROLEO BRASILEIRO ADRFSPONSORED                                                               500.0000                  12/23/10        12/27/10                      $17,340.76                           $17,145.89                                   $194.87
                                                                                                                                                                                                                                                                           --
ADR     1 ADR REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                               500.0000                  12/23/10        12/27/10                      $17,340.76                           $17,145.90                                   $194.86
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;

ADR     1 ADR REP 2: PBR
                                                                                                                                                                                                                                                                           -- -
                                                                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR
                                                                                                500.0000



                                                                                              3,000.0000
                                                                                                                          12/23/10



                                                                                                                          12/23/10
                                                                                                                                          12/27/10



                                                                                                                                          12/27/10
                                                                                                                                                                        $17,335.76



                                                                                                                                                                  $104,389.29
                                                                                                                                                                                                             $17,145.90



                                                                                                                                                                                                            $102,875.37
                                                                                                                                                                                                                                                          $189.86
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                                                                           ~
PETROLEO BRASILEIRO ADRFSPONSORED                                                                                                                                                                                                                       $1,513.92
                                                                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
ADR     1 ADR REP 2: PBR
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           ~

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR
                                                                                                600.0000                  12/27/10        12/28/10                      $21,262.57                           $20,581.07                                  $681.50
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                           ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                                                                           ~


PETROLEO BRASILEIRO ADRFSPONSORED                                                             1,000.0000                  12/27/10        12/28/10                      $35,437.61                           $34,301.79                                 $1,135.82
ADR     1 ADR REP 2: PBR
           ..   --              _....,..,_   ___               --   __   ....,_   ---· - - - -- ~-- --   . .,__   .,.,_   --   -   -- -              ................   ___   .._   ._..,._.,,__...,._.,
                                                                                                                                                                                                                 -   .     "-·   .,___   -- ---   - ~    _..   ..,,..


PETROLEO BRASILEIRO ADRFSPONSORED                                                             3,400.0000                  12/27/10        12/28/10                $120,487.87                               $116,626.09                                 $3,861.78               G)
                                                                                                                                                                                                                                                                                0
ADR     1 ADR REP 2: PBR                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                I\)
                                                                                                                                                                                                                                                                                --.I
PETROLEO BRASILEIRO ADRFSPONSORED                                                                 25.0000                 12/28/10        12/28/10                        $892.89                               $882.54                                        $10.35           (,)
                                                                                                                                                                                                                                                                                .i,,.
ADR     1 ADR REP 2: PBR                                                                                                                                                                                                                                                        --.I
                                                                                                                                                                                                                                                                                --.I
                                                                                                                                                                                                                                                                                ~

PETROLEO BRASILEIRO ADRFSPONSORED                                                                135.0000                 12/28/10        12/28/10                       $4,821.65                            $4,765.74                                        $55.91
ADR     1 ADR REP 2: PBR




Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                                                                            Page 293 of 348
                          CG 1J2502-000273 156923
© 2010 Charles Schwab & Co .• Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                                                                                   5t1PC
                                                                     Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 29 of 32

    charlesscHWAB                                                                                                                                                                                                                                                           Report Period
                                                                                Schwab One® Account of                                                                                                                             Account Number                           January 1 - December 31,
                                                                                SPENCER ROLAND BUENO                                                                                                                                                                        2010

    2010 Year-End Schwab Gain/Loss Report

                                                                                                                                                                                                                                            Accounting Method
                                                                                                                                                                                                                                            Mutual Funds: Average
    Realized Gain or (Loss) (continued)                                                                                                                                                                                                     All Other Investments: First In First Out [FIFO]


                                                                                                                                                   Acquired/                     Sold/                                                                                                            Realized
    Short-Term (continued)                                                                                                 Quantity/Par             Opened                     Closed                                Total Proceeds                           Cost Basis                     Gain or (Loss)

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         200.0000             12/28/10               12/28/10                                             $7,143.16                        $7,060.36                           $82.80
    ADR     1 ADA REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         440.0000             12/28/10               12/28/10                                         $15,714.95                         $15,532.79                          $182.16
    ADR     1 ADR REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                       1,700.0000             12/28/10               12/28/10                                        $60,716.88                      $60,013.04                              $703.84
    ADR     1 ADR REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         100.0000             12/28/10               12/29/10                                          $3,641.58                          $3,530.18                          $111.40
    ADA     1 ADR REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         100.0000             12/28/10               12/29/10                                         $3,641.58                           $3,530.18                          $111.40
    ADR     1 ADR REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         500.0000             12/28/10               12/29/10                                        $18,207.90                      $17,650.90                              $557.00
    ADR     1 ADR REP 2: PBR

-   _.,.   ___   -   ...   ~   -- -   ---   -           .,._   ..... -   ----   -   --   -   -   -   ......<.-   .....a.          .   -- - - - -   -   ---   ___.o,:..-   ,.,._._.,. __ _._ _   _..   _ _ ,__..,._   -   ---
                                                                                                                                                                                                                                     ·-·   ··-   _   __..._   .....   -<.




    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                       1,800.0000             12/28/10               12/29/10                                        $65,548.45                      $63,543.22                            $2,005.23
    ADR     1 ADR REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         100.0000             12/29/10               12/29/10                                         $3,656.80                          $3,613.18                            $43.62
    ADR     1 ADR REP 2: PBR

    PETROLEO BRASILEIRO ADRFSPONSORED                                                                                         100.0000             12/29/10               12/29/10                                         $3,661.58                          $3,627.35                            $34.23
    ADR     1 ADR REP 2: PBR




    Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                                                                                                                      Page 294 of 348
                                       CG 1J2502•000273 156924
    © 201 0 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                                                                                                                     SIPC
                                                      Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 30 of 32

charlesscHWAB                                                                                                                                                                                                                    Report Period
                                                                 Schwab One® Account of                                                                                                             Account Number               January 1 - December 31,
                                                                 SPENCER ROLAND BUENO                                                                                                                                            2010

2010 Year-End Schwab Gain/Loss Report

                                                                                                                                                                                                                 Accounting Method

Realized Gain or (Loss) (continued)
                                                                                                                                                                                                                 Mutual Funds: Average
                                                                                                                                                                                                                 All Other Investments: First In First Out [FIFO]         -
                                                                                                                                                                                                                                                                          ;;;;;;;;;;;;;;;




Short-Term (continued)                                                           Quantity/Par
                                                                                                                          Acquired/
                                                                                                                           -
                                                                                                                           Opened                                  -·
                                                                                                                                                                     Sold/
                                                                                                                                                                   Closed
                                                                                                                                                                                       .   -
                                                                                                                                                                                 Total Pre ,ceeds                         Cost Basis
                                                                                                                                                                                                                                                             Realized     -
                                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                                          --

                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                        Gain or (Loss)

PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                                       12/29/10                    12/29/10                    $3,661.61                       $3,627.35                           $34.26
ADR     1 ADR REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                                   12/29/10                        12/29/10                    $3,661.58                       $3,627.35                           $34.23
                                                                                                                                                                                                                                                                         -~
                                                                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;

ADR     1 ADR REP 2: PBR

                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED
                                                                                    100.0000



                                                                                    100.0000
                                                                                                                               12/29/10



                                                                                                                               12/29/10
                                                                                                                                                               12/29/10



                                                                                                                                                               12/29/10
                                                                                                                                                                                           $3,661.58



                                                                                                                                                                                           $3,661.58
                                                                                                                                                                                                                           $3,627.36



                                                                                                                                                                                                                           $3,627.36
                                                                                                                                                                                                                                                               $34.22
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                                                                         ~

                                                                                                                                                                                                                                                              $34.22
                                                                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
ADR     1 ADR REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR
                                                                                    100.0000                                   12/29/10                        12/29/10                $3,661.58                          $3,627.36                           $34.22
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                                                                         ~


                                                                                                                                                                                                                                                                         ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                                                                         ~

PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                                   12/29/10                        12/29/10                $3,661.58                          $3,627.36                           $34.22
ADR     1 ADR REP 2: PBR
                                                                                       -   .....,_   _.....   --   _   .....   -    -   -   ....__   ,._   •   -   +   ..
                                                                                                                                                                             -     -   ~       -   - _,._   -   --   --     -- ~- _ ___..   ........
PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                                   12/29/10                        12/29/10                $3,661.58                          $3,627.36                           $34.22          G)
ADR     1 ADR REP 2: PBR                                                                                                                                                                                                                                                      8
                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                                              I\)
                                                                                                                                                                                                                                                                              --1
PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                                   12/29/10                        12/29/10                $3,661.58                          $3,627.36                           $34.22          (,J
                                                                                                                                                                                                                                                                              .i,.
ADR     1 ADR REP 2: PBR                                                                                                                                                                                                                                                      co
                                                                                                                                                                                                                                                                              --1
                                                                                                                                                                                                                                                                              ~
PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                                   12/29/10                        12/29/10                $3,661.58                          $3,627.36                           $34.22
ADR     1 ADR REP 2: PBR




Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                                                                                     Page 295 of 348
                          CG1J2502·000273 156925
© 2010 Charles Schwab & Co .• Inc. All rtghts reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                                                                                stPC
                                                           Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 31 of 32

     charlesscHWAB                                                                                                                                                                    Report Period
                                                                      Schwab One® Account of                                                               Account Number             January 1 - December 31,
                                                                      SPENCER ROLAND BUENO                                                                                            2010

     2010 Year-End Schwab Gain/Loss Report

                                                                                                                                                                      Accounting Method
                                                                                                                                                                      Mutual Funds: Average
     Realized Gain or (Loss) (continued)                                                                                                                              All Other Investments: First In First Out [FIFO]


                                                                                                                  Acquired/      Sold/                                                                        Realized
     Short-Term (continued)                                                           Quantity/Par                 Opened      Closed         Total Proceeds                   Cost Basis                Gain or (Loss)

     PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                  12/29/10   12/29/10             $3,661.58                    $3,627.36                       $34.22
     ADA     1 ADA REP 2: PBR


     PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                  12/29/10   12/29/10             $3,661.58                    $3,627.36                       $34.22
     ADA     1 ADA REP 2: PBR

     PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                  12/29/10   12/29/10             $3,661.58                    $3,627.36                       $34.22
     ADA     1 ADA REP 2: PBR


     PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                  12/29/10   12/29/10             $3,661.58                    $3,627.36                       $34.22
     ADA     1 ADA REP 2: PBR


     PETROLEO BRASILEIRO ADRFSPONSORED                                                   100.0000                  12/29/10   12/29/10             $3,661.58                    $3,627.36                      $34.22
     ADA     1 ADA REP 2: PBR


     PETROLEO BRASILEIRO ADRFSPONSORED                                                   200.0000                  12/29/10   12/29/10             $7,313.52                    $7,226.36                      $87.16
     ADA     1 ADA REP 2: PBR
                                                                                          . - - ...__.,__   ~   - - -- -... - - .  -     -   ..   -. - -
                                                                                                                                                     ~      -.   -·            - - --       ..   ~-~-
- - - PETROL.EC) BRASILEIRO ADRFSF;ONSORED                                               200.0000                  12/29/10 12/29/10               $7,313.52                    $7,226.36                      $87.16
       ADA     1 ADA REP 2: PBR

      PETROLEO BRASILEIRO ADRFSPONSORED                                                  200.0000                  12/29/10   12/29/10             $7,313.52                    $7,226.36                      $87.16
      ADA     1 ADA REP 2: PBR


      PETROLEO BRASILEIRO ADRFSPONSORED                                                  400.0000                  12/29/10   12/29/10            $14,627.03                  $14,452.71                      $174.32
      ADA     1 ADA REP 2: PBR




      Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                                Page 296 of 348
                               CG1J2502-000273 156926
      © 2010 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                                 SYPC
                                                     Case 1:14-cv-09662-JSR Document 956 Filed 09/16/19 Page 32 of 32

charlesscHWAB                                                                                                                                                                                                                         Report Period
                                                                Schwab One® Account of                                                                                                                    Account Number              January 1 - December 31,
                                                                SPENCER ROLAND BUENO                                                                                                                                                    110

2010 Year-End Schwab Gain/Loss Report

                                                                                                                                                                                                                   Accounting Method

Realized Gain or (Loss) (continued)
                                                                                                                                                                                                                   Mutual Funds: Average
                                                                                                                                                                                                                   All Other Investments: First In First Out [FIFO]                          ------
Short-Term (continued)
                                                                                                                          Acquired/       Sold/
                                                                                                                                        Closed
                                                                                                                                                                                                                                                            Realized
                                                                                                                                                                                                                                                                                         ~
                                                                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                                                          ---
                                                                                                  Quantity/Par             Opened                                               Total Proceeds                              Cost Basis                 Gain or (Loss)

PETROLEO BRASILEIRO ADRFSPONSORED                                                                    400.0000              12/29/10    12/29/10                                          $14,627.03                         $14,452.71                               $174.32
ADR     1 ADR REP 2: PBR

PETROLEO BRASILEIRO ADRFSPONSORED                                                                    400.0000              12/29/10    12/29/10                                          $14,627.03                        $14,452.72                                $174.31
                                                                                                                                                                                                                                                                                        ~


                                                                                                                                                                                                                                                                                            ----
ADR     1 ADR REP 2: PBR

                                                                                                                                                                                                                                                                                         -- -
                                                                                                                                                                                                                                                                                        ;;;;;;;;;;;;;;;

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR
                                                                                                     400.0000              12/29/10    12/29/10                                          $14,627.03                        $14,452.72                                $174.31
                                                                                                                                                                                                                                                                                         -----
                                                                                                                                                                                                                                                                                        ;;;;;;;;;;;;;;;

PETROLEO BRASILEIRO ADRFSPONSORED
ADR     1 ADR REP 2: PBR
                                                                                                     400.0000              12/29/10    12/29/10                                          $14,627.03                        $14,452.72                                $174.31

                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                        ;;;;;;;;;;;;;;;



                                                                                                                                                                                                                                                                                         ----
                                                                                                                                                                                                                                                                                        ;;;;;;;;;;;;;;;
PETROLEO BRASILEIRO ADRFSPONSORED                                                                    500.0000              12/29/10    12/29/10                                          $18,283.79                        $18,065.89                                $217.90
ADR     1 ADR REP 2: PBR
                                                                                                                                                                                                                                                                                        ;;;;;;;;;;;;;;;
                                                                                                                                                                                                                                                                                        ~

PETROLEO BRASILEIRO ADRFSPONSORED                                                                    500.0000              12/29/10    12/29/10                                          $18,283.79                        $18,065.89                                $217.90
ADR     1 ADR REP 2: PBR
                                                                                                                                                  ..   ___                              __                                                       ______ ...,.   --    -
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                          ...
                         --                  ~-· ..                  ,._..   __ ....   ,...   -   ~- - ___ ...__ - ---   --- -   ·-.
                                                                                                                                         ....,.              ......._._...,__ ......_
                                                                                                                                                                                             -"-   .,._    -- -            - - ----     --- -                                   =-- -


PETROLEO BRASILEIAO ADRFSPONSOAED                                                                    500.0000              12/29/10    12/29/10                                          $18,307.90                        $18,136.79                                $171.11                 G)
                                                                                                                                                                                                                                                                                             0
ADR     1 ADA REP 2: PBA                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                             I\)
                                                                                                                                                                                                                                                                                             --.J
PETAOLEO BRASILEIAO ADAFSPONSORED                                                                    500.0000              12/29/10    12/29/10                                          $18,307.90                        $18,136.79                                $171.11                 (,)
                                                                                                                                                                                                                                                                                             .i,,.
ADA     1 ADA REP 2: PBA                                                                                                                                                                                                                                                                     (0
                                                                                                                                                                                                                                                                                             --.J
                                                                                                                                                                                                                                                                                             ~

PETROLEO BRASILEIAO ADAFSPONSORED                                                                  1,300.Q000              12/29/10    12/29/10                                          $47,537.87                        $46,971.33                                $566.54
ADR     1 ADR REP 2: PBR

    Security Subtotal                                                                                                                                                            $1, 732,204.65                         $1,723,381.14                           $8,823.51



Please see "Endnotes for Your Account" section for an explanation of the endnote codes and symbols on this report.                                                                                                                                    Page 297 of 348
                         CG 1J2502·000273 156927
© 2010 Charles Schwab & Co., Inc. All rights reserved. Member SIPC. 0005-7021
                                                                                                                                                                                                                                                                          SYPC
